Exhibit 10.1

Property located at:

3901-3999 E. Grant Road

Tucson, Pima County, Arizona

PREPARED BY AND UPON

RECORDATION RETURN TO:

Edwards Angell Palmer & Dodge LLP

2800 Financial Plaza

Providence, RI 02903

Attention: Juliane M. Dziobak, Esq.

(This space for Recorder’s use only)

 

DEED OF TRUST, ASSIGNMENT OF RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

NOTE: THIS DEED OF TRUST SECURES PROMISSORY NOTES WHICH BEAR INTEREST AT RATES
WHICH VARY ACCORDING TO CHANGES IN THE “PRIME RATE” AND THE “LIBOR RATE”, AS
DEFINED IN THE NOTE (AS HEREINAFTER DEFINED) AND/OR A BALLOON PAYMENT.

This instrument is to be filed and indexed in the real estate records and is
also to be indexed in the Index of Fixture Filings of Pima County, Arizona under
the name of TNP SRT NORTHGATE PLAZA TUCSON, LLC, as “debtor,” and KeyBank
National Association, as Agent, as “secured party.” Grantor’s (as defined
herein) organizational number in Delaware is 4830961. Information concerning the
security interest may be obtained from Beneficiary at the following address: 225
Franklin Street, 18th Floor, Boston Massachusetts 02110.

THIS DEED OF TRUST, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING
(this “Deed of Trust”) is made as of May 20, 2011, by TNP SRT NORTHGATE PLAZA
TUCSON, LLC, a Delaware limited liability company (“Grantor”), whose address is
1900 Main Street, Suite 700, Irvine, CA 92614, in favor of JAMES M. SAKRISON,
ESQ. and his successors and assigns in such capacity (“Trustee”), whose address
is c/o Slutes, Sakrison & Rogers, 4801 East Broadway Boulevard, Tucson, Arizona
85711 for the benefit of KEYBANK NATIONAL ASSOCIATION, as Agent (in such
capacity, “Beneficiary”), whose address is 225 Franklin Street, 18th Floor,
Boston, Massachusetts 02110, its successors and assigns, for itself and any
other lenders who become Lenders under the Loan Agreement (as hereinafter
defined) (collectively referred to as “Lenders” and each individually referred
to as a “Lender”).



--------------------------------------------------------------------------------

Capitalized terms used herein shall have the meanings set forth in Schedule 1 of
this Deed of Trust or in the specific sections of this Deed of Trust. Initially
capitalized terms used and not otherwise defined in this Agreement shall have
the meanings respectively ascribed to them in the Loan Agreement. Any terms used
or defined in the UCC and not defined in this Deed of Trust have the meaning
given to the term in the UCC when used in this Deed of Trust.

1. Grant and Secured Obligations.

1.1 Grant. For the purpose of securing payment and performance of the Secured
Obligations defined and described in Section 1.2 of this Deed of Trust, Grantor,
as debtor hereby irrevocably and unconditionally grants, warrants, assigns,
transfers and conveys to Trustee in trust, for the benefit of the Beneficiary,
as secured party, with power of sale and with right of entry and possession, all
estate, right, title and interest which Grantor now has or may later acquire in
and to the following property (all or any part of such property, or any interest
in all or any part of it, as the context may require, the “Property”):

(a) The real property located in the County of Pima, State of Arizona, as
described in Exhibit A, together with all existing and future easements and
rights affording access to it (the “Premises”);

(b) All buildings, structures and improvements now located or later to be
constructed on the Premises (the “Improvements”);

(c) All existing and future appurtenances, privileges, easements, franchises and
tenements of the Premises, including all minerals, oil, gas, other hydrocarbons
and associated substances, sulphur, nitrogen, carbon dioxide, helium and other
commercially valuable substances which may be in, under or produced from any
part of the Premises, and all rents, revenues, bonus money, royalties, rights
and benefits accruing to Grantor under all present and future oil, gas and
mineral leases on any part of the Premises, all development rights and credits,
air rights, water, water rights (whether riparian, appropriative or otherwise,
and whether or not appurtenant) and water stock, and any Premises lying in the
streets, roads or avenues, open or proposed, in front of or adjoining the
Premises and Improvements;

(d) All existing and future leases, subleases, subtenancies, licenses, occupancy
agreements and concessions (collectively, “Leases”) relating to the use and
enjoyment of all or any part of the Premises and Improvements, and any and all
guaranties and other agreements relating to or made in connection with any of
such Leases;

(e) All appurtenances and other property and interests of any kind or character,
whether described in Exhibit A or not, which may be reasonably necessary or
desirable to promote the present and any reasonable future beneficial use and
enjoyment of the Premises and Improvements;

 

-2-



--------------------------------------------------------------------------------

(f) All goods, materials, supplies, chattels, furniture, fixtures, equipment,
inventory, machinery and articles of personal property, of every kind and
character, tangible and intangible (including software embedded therein), now
owned or hereafter acquired by Grantor now or later to be attached to, placed in
or on, or used in connection with the use, enjoyment, occupancy or operation of
all or any part of the Premises and Improvements, whether stored on the Premises
or elsewhere, including all pumping plants, engines, pipes, ditches and flumes,
and also all gas, electric, cooking, heating, cooling, air conditioning,
lighting, refrigeration and plumbing fixtures and equipment, all of which shall
be considered to the fullest extent of the law to be real property for purposes
of this Deed of Trust;

(g) All building materials, equipment, work in process or other personal
property of any kind, whether stored on the Premises or elsewhere, which have
been or later will be acquired for the purpose of being delivered to,
incorporated into or installed in or about the Premises or Improvements;

(h) All rights to the payment of money, accounts (including any rent concession
account), funds, deposit accounts, operating accounts, bank accounts, tenant
security accounts, accounts receivable, reserves, deferred payments, refunds,
cost savings, payments and deposits, whether now or later to be received from
third parties (including all earnest money sales deposits) or deposited by
Grantor with third parties (including all utility deposits), contract rights,
construction contracts, commercial paper, warranties, development and use
rights, governmental permits and licenses, development rights, applications,
architectural and engineering plans, specifications and drawings, as-built
drawings, chattel paper, tangible chattel paper, electronic chattel paper,
instruments, documents, notes, acceptances, bonuses, actions, rights, drafts,
general intangibles, payment intangibles, software, trade names, trademarks,
commercial tort claims, letter of credit rights and proceeds, investment
property, and supporting obligations of every kind and nature;

(i) All insurance policies pertaining to the Premises and all proceeds,
including all claims to and demands for them, of the voluntary or involuntary
conversion of any of the Premises, Improvements or the other property described
above into cash or liquidated claims, including proceeds of all present and
future fire, hazard or casualty insurance policies, to the extent permitted by
law, and all condemnation awards, to the extent permitted by law, or payments
now or later to be made by any public body or decree by any court of competent
jurisdiction for any taking or in connection with any condemnation or eminent
domain proceeding, to the extent permitted by law, and all causes of action and
their proceeds for any damage or injury to the Premises, Improvements or the
other property described above or any part of them, or breach of warranty in
connection with the construction of the Improvements, including causes of action
arising in tort, contract, fraud or concealment of a material fact;

(j) All of Grantor’s rights in and to all Hedging Agreements;

 

-3-



--------------------------------------------------------------------------------

(k) All rights and benefits of whatsoever nature derived or to be derived by
Grantor under and by virtue of any contracts or agreements for the use,
occupancy, possession or sale of the Property or any portion thereof (in
addition to the Leases described in subsection (d) above), now existing and
hereafter executed, together with all such extensions, amendments,
modifications, renewals, replacements and guaranties;

(l) All agreements, building permits, surveys, architectural plans and
specifications, governmental approvals, licenses, agreements with utility
companies, water and sewer capacity reservation agreements and all other
consents, approvals and agreements which Grantor may now or hereafter own with
respect to or in connection with the Property and/or any improvements now or
hereafter constructed thereon, but only to the extent such items may be assigned
and transferred without violating the terms thereof;

(m) All warranties and guaranties covering any personal property or fixtures now
or hereafter located on or placed upon the Premises;

(n) To the extent in Grantor’s possession or control, all plans and
specifications (including all site plans and development, landscaping and
engineering plans for the Property) now or hereafter existing (except those
owned by third parties), which pertain or relate in any manner to the Property
or any improvements to be constructed thereon;

(o) All building and other permits, bonds, construction contracts, including any
agreements with Grantor’s architect or engineer, utilities agreements and
rights, governmental applications and proceedings, feasibility studies,
maintenance and service contracts, management agreements, development
agreements, fictitious names and trade names, warranties and guaranties, permits
and licenses, insurance policies, personal property, easements or rights-of-way
agreements, now or hereafter existing, which pertain or relate in any manner to
the Property or any portion thereof or to the ownership or operation thereof,
but only to the extent such items may be assigned and transferred without
violating the terms thereof;

(p) All books and records pertaining to any and all of the property described
above, including computer-readable memory and any computer hardware or software
necessary to access and process such memory (“Books and Records”);

(q) All water, ditches, wells, reservoirs and drains and water, irrigation
ditch, well, reservoir and drainage rights (whether riparian, appropriative or
otherwise and whether or not appurtenant) in or hereafter relating to or used in
connection with the Property, and all shares of stock evidencing any such water
rights; and

(r) All products, proceeds of, additions and accretions to, substitutions and
replacements for, and changes in any of the property described above.

 

-4-



--------------------------------------------------------------------------------

1.2 Secured Obligations.

(a) Grantor makes the grant, conveyance, and mortgage set forth in Section 1.1
above, and grants the security interest set forth in Section 3 of this Deed of
Trust for the purpose of securing the following obligations (the “Secured
Obligations”) in any order of priority that Beneficiary may choose:

(i) Payment of all obligations at any time owing under one or more Revolving
Credit Notes (as amended, restated and/or modified from time to time,
collectively the “Note”) dated as of December 17, 2010, payable by TNP SRT
Secured Holdings, LLC, a Delaware limited liability company, TNP SRT San
Jacinto, LLC, a Delaware limited liability company, TNP SRT Moreno Marketplace,
LLC, a Delaware limited liability company, TNP SRT Craig Promenade, LLC, a
Delaware limited liability company (collectively, “Original Borrower”) and
Grantor (as may be later amended to include other Borrowers) as maker in the
stated aggregate maximum principal amount of Thirty-Five Million Dollars
($35,000,000), as may be later increased up to $150,000,000 to the order of the
Lenders;

(ii) Payment and performance of all obligations of Grantor under this Deed of
Trust;

(iii) Payment and performance of all obligations of Original Borrower and any
other Borrowers (collectively “Borrowers”) under a Revolving Credit Agreement
dated as of December 17, 2010 among Original Borrower, Beneficiary and Lenders,
as amended by that certain Joinder Agreement and that certain First Omnibus
Amendment and Reaffirmation of Loan Documents each dated as of March 30, 2011,
as further amended by that certain Letter Agreement dated as of March 31, 2011,
and as further amended by that certain Joinder Agreement of even date herewith
pursuant to which Grantor joined as a Borrower to the Loan Documents, as further
amended by that Second Omnibus Amendment and Reaffirmation of Loan Documents of
even date herewith (as may be further amended, restated and/or modified from
time to time, the “Loan Agreement”);

(iv) Payment and performance of any obligations of Original Borrower and any
other Borrower under any Loan Documents (except the Environmental Indemnity
Agreement and Guaranty which shall remain unsecured), which are executed by
Original Borrower and/or any other Borrower (including Grantor);

(v) Payment and performance of all obligations of Original Borrower and any
other Borrower arising from any Hedging Agreement;

(vi) Payment and performance of all future advances and other obligations any
Borrower or any successor in ownership of all or part of the Property may agree
to pay and/or perform (whether as principal, surety or guarantor) for the
benefit of Beneficiary, when a writing evidences the parties’ agreement that the
advance or obligation be secured by this Deed of Trust. The maximum principal
amount to be secured hereby is $150,000,000; and

(vii) Payment and performance of all modifications, amendments, extensions, and
renewals, however evidenced, of any of the Secured Obligations.

 

-5-



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Deed of Trust or the other Loan
Documents to the contrary, this Deed of Trust does not secure any of the
obligations of Grantor under the Environmental Indemnity for each of the San
Jacinto Property, the Moreno Property, the Craig Property and the Mortgaged
Property, it being the intent and agreement of the parties that the obligations
of Grantor under the such Environmental Indemnities be and remain unsecured by
any interest in the Property. It is the intent of the parties that the Property
shall secure all of the Secured Obligations presently or hereafter owed, and
that the priority of the lien created by this Deed of Trust for all such Secured
Obligations shall be as of the time of recording of this Deed of Trust. In
addition, this Deed of Trust shall also secure the unpaid balances of all future
advances (i) made by Beneficiary and Lenders as further advances of loan
proceeds under the Loan Agreement, (ii) made by Beneficiary and Lenders with
respect to the Property for the payment of taxes, assessments, insurance
premiums, costs or any other advances incurred for the protection of the
Property, and/or (ii) otherwise made by Beneficiary and Lenders as contemplated
by this Deed of Trust or any of the other Loan Documents, together with interest
thereon until paid at the Default Rate, all as contemplated in this Deed of
Trust and the other Loan Documents, all of which shall constitute a part of the
Secured Obligations. THIS SECTION SHALL SERVE AS NOTICE TO ALL PERSONS WHO MAY
SEEK OR OBTAIN A LIEN ON THE TRUST ESTATE SUBSEQUENT TO THE DATE OF RECORDING OF
THIS DEED OF TRUST, THAT UNTIL THIS DEED OF TRUST IS RELEASED, ANY DEBT OWED
BENEFICIARY BY ORIGINAL BORROWER OR ANY OTHER BORROWER, INCLUDING ADVANCES MADE
SUBSEQUENT TO THE RECORDING OF THIS DEED OF TRUST, SHALL BE SECURED WITH THE
PRIORITY AFFORDED THIS DEED OF TRUST AS AND WHEN RECORDED.

(b) All persons who may have or acquire an interest in all or any part of the
Property will be considered to have notice of, and will be bound by, the terms
of the Secured Obligations and each other agreement or instrument made or
entered into in connection with each of the Secured Obligations. Such terms
include any provisions in the Note or the Loan Agreement which permit borrowing,
repayment and reborrowing, or which provide that the interest rate on one or
more of the Secured Obligations may vary from time to time.

2. Assignment of Rents.

2.1 Assignment. Grantor hereby irrevocably, absolutely, presently and
unconditionally assigns to Beneficiary all rents, royalties, issues, profits,
revenue, income, accounts, proceeds and other benefits of the Property, whether
now due, past due or to become due, including all prepaid rents and security
deposits (some or all collectively, as the context may require, “Rents”).

2.2 Grant of License. This assignment of Leases and Rents constitutes an
absolute, irrevocable and present assignment, but Beneficiary hereby confers
upon Grantor a license (“License”) to collect and retain the Rents as they
become due and payable, so long as no Event of Default, as defined in
Section 6.2 of this Deed of Trust, shall exist and be continuing. If an Event of
Default has occurred and is continuing, Beneficiary shall have the right, which
it may choose to exercise in its sole discretion, to terminate this License
without notice to or demand upon Grantor, and without regard to the adequacy of
Beneficiary’s security under this Deed of Trust.

 

-6-



--------------------------------------------------------------------------------

2.3 Collection and Application of Rents. Upon termination of the License granted
to Grantor under Section 2.2 of this Deed of Trust, Beneficiary has the right,
power and authority to collect any and all Rents. Effective upon such
termination, Grantor hereby appoints Beneficiary its attorney-in-fact to perform
any and all of the following acts, if and at the times when Beneficiary in its
sole discretion may so choose:

(a) Demand, receive and enforce payment of any and all Rents;

(b) Give receipts, releases and satisfactions for any and all Rents;

(c) Sue either in the name of Grantor or in the name of Beneficiary for any and
all Rents; and

(d) exercise all rights and remedies pursuant to Arizona Revised Statutes
§33-702(B).

Beneficiary and Grantor agree that the mere recordation of the assignment
granted herein entitles Beneficiary immediately to collect and receive rents
upon the occurrence and during the continuance of an Event of Default, as
defined in Section 6.2 of this Deed of Trust, without first taking any acts of
enforcement under applicable law, such as, but not limited to, providing notice
to Grantor, filing foreclosure proceedings, or seeking and/or obtaining the
appointment of a receiver. Further, Beneficiary’s right to the Rents does not
depend on whether or not Beneficiary takes possession of the Property as
permitted under Subsection 6.3(c) of this Deed of Trust. In Beneficiary’s sole
discretion, Beneficiary may choose to collect Rents either with or without
taking possession of the Property. Beneficiary shall apply all Rents collected
by it in the manner provided under Section 6.6 of this Deed of Trust. If an
Event of Default occurs while Beneficiary is in possession of all or part of the
Property and is collecting and applying Rents as permitted under this Deed of
Trust, Beneficiary and any receiver shall nevertheless be entitled to exercise
and invoke every right and remedy afforded any of them under this Deed of Trust
and at law or in equity.

2.4 Beneficiary Not Responsible. Under no circumstances shall Beneficiary have
any duty to produce Rents from the Property. Regardless of whether or not
Beneficiary, in person or by agent, takes actual possession of the Premises and
Improvements, unless Beneficiary agrees in writing to the contrary, Beneficiary
is not and shall not be deemed to be:

(a) A “mortgagee in possession” for any purpose; or

(b) Responsible for performing any of the obligations of the lessor under any
lease; or

(c) Responsible for any waste committed by lessees or any other parties, any
dangerous or defective condition of the Property, or any negligence in the
management, upkeep, repair or control of the Property; or

 

-7-



--------------------------------------------------------------------------------

(d) Liable in any manner for the Property or the use, occupancy, enjoyment or
operation of all or any part of it except in the event of gross negligence or
willful misconduct of Beneficiary.

2.5 Leasing. Grantor shall not accept any deposit or prepayment of Rents
(excluding security deposits) under the leases for any rental period exceeding
one (1) month without Beneficiary’s prior written consent. Grantor shall not
lease the Property or any part of it except in accordance with the provisions of
the Loan Agreement.

3. Grant of Security Interest.

3.1 Security Agreement. The parties intend for this Deed of Trust to create a
lien on the Property, and an absolute assignment of the Rents, all in favor of
Beneficiary. The parties acknowledge that some of the Property and some or all
of the Rents may be determined under applicable law to be personal property or
fixtures. To the extent that any Property or Rents may be or be determined to be
personal property, Grantor as debtor hereby grants Beneficiary as secured party
a security interest in all such Property and Rents, including all products and
proceeds thereof, and all supporting obligations ancillary to or arising in any
way in connection therewith to secure payment and performance of the Secured
Obligations. This Deed of Trust constitutes a security agreement under the UCC,
covering all such Property and Rents.

3.2 Financing Statements. This Deed of Trust constitutes and is effective as a
financing statement covering any of the Property which is personal property or
otherwise subject to Article 9 of the UCC. For this purpose, the respective
addresses of Grantor, as debtor, and Beneficiary and Trustee, as secured
parties, are as set forth in the preamble of this Deed of Trust. In addition to
the foregoing, Grantor hereby authorizes Beneficiary to file one or more
financing statements. In addition, Grantor shall execute such other documents as
Beneficiary may from time to time require to perfect or continue the perfection
of Beneficiary’s security interest in any Property or Rents. As provided in
Section 5.9 of this Deed of Trust, Grantor shall pay all fees and costs that
Beneficiary may incur in filing such documents in public offices and in
obtaining such record searches as Beneficiary may reasonably require. In case
Grantor fails to execute any financing statements or other documents for the
perfection or continuation of any security interest, Grantor hereby appoints
Beneficiary as its true and lawful attorney-in-fact to execute any such
documents on its behalf. If any financing statement or other document is filed
in the records normally pertaining to personal property, that filing shall never
be construed as in any way derogating from or impairing this Deed of Trust or
the rights or obligations of the parties under it.

4. Fixture Filing. This Deed of Trust constitutes a financing statement filed as
a fixture filing under Article 9 of the UCC, as amended or recodified from time
to time, covering any Property which now is or later may become fixtures
attached to the Premises or Improvements. For this purpose, the respective
addresses of Grantor, as debtor, and Beneficiary and Trustee, as secured
parties, are as set forth in the preamble of this Deed of Trust.

5. Rights and Duties of the Parties.

5.1 Representations and Warranties. Grantor represents and warrants that:

(a) Grantor lawfully possesses and holds, and covenants to maintain, lawful,
good and marketable fee simple title to all of the Premises and Improvements;

 

-8-



--------------------------------------------------------------------------------

(b) To Grantor’s knowledge, Grantor has, and covenants to maintain, good title
to all Property other than the Premises and Improvements;

(c) Grantor has the full and unlimited power, right and authority to encumber
the Property and assign the Rents;

(d) This Deed of Trust creates a first priority lien on the Property except for
the Permitted Encumbrances;

(e) The Property includes all property and rights which may be reasonably
necessary or desirable to promote the present and any reasonable future
beneficial use and enjoyment of the Premises and Improvements;

(f) Except for the Permitted Encumbrances, to Grantor’s knowledge, Grantor owns
any Property which is personal property free and clear of any security
agreements, liens, security interests, encumbrances, reservations of title or
conditional sales contracts, and, to Grantor’s knowledge, there is no financing
statement affecting such personal property on file in any public office; and

(g) Grantor’s place of business, or its chief executive office if it has more
than one place of business, is located at the addresses specified below.

5.2 Taxes, and Assessments. Grantor shall pay (or shall cause to be paid) all
real estate taxes and assessments and charges of every kind upon the Property
before the same become delinquent, provided, however, that Grantor shall have
the right to pay such tax under protest or to otherwise contest any such tax or
assessment, but only if (i) such contest has the effect of preventing the
collection of such taxes so contested and also of preventing the sale or
forfeiture of the Property or any part thereof or any interest therein,
(ii) Grantor has notified Beneficiary of Grantor’s intent to contest such taxes,
and (iii) Grantor has deposited security in form and amount satisfactory to
Beneficiary, in its reasonable discretion, and has increased the amount of such
security so deposited promptly after Beneficiary’s request therefor. If Grantor
fails to commence such contest or, having commenced to contest the same, and
having deposited such security required by Beneficiary for its full amount,
shall thereafter fail to prosecute such contest in good faith or with due
diligence, or, upon adverse conclusion of any such contest, shall fail to pay
such tax, assessment or charge, Beneficiary may, at its election (but shall not
be required to), pay and discharge any such tax, assessment or charge, and any
interest or penalty thereon, and any amounts so expended by Beneficiary shall be
deemed to constitute Secured Obligations hereunder (even if the total amount of
disbursements would exceed the face amount of the Note) and shall be secured by
this Deed of Trust and the Loan Documents. Upon written request of Beneficiary,
Grantor shall furnish to Beneficiary evidence that taxes are paid at least five
(5) days prior to the last date for payment of such taxes and before imposition
of any penalty or accrual of interest.

 

-9-



--------------------------------------------------------------------------------

5.3 Performance of Secured Obligations. Grantor shall promptly pay and perform
(or shall cause to be promptly paid and performed) each Secured Obligation in
accordance with its terms.

5.4 Liens, Charges and Encumbrances. Except for Permitted Encumbrances, Grantor
will not suffer or permit any mechanics’ lien, voluntary or involuntary lien,
lien, encumbrance, security interest, claim, charge, conditional sale or other
title retention document to be filed or otherwise asserted against the Property
(or any portion thereof), and will promptly discharge the same in case of the
filing of any claims for lien or proceedings for the enforcement thereof,
provided, however, that Grantor shall have the right to contest in good faith
and with reasonable diligence the validity of any such lien or claim provided
that Grantor posts a statutory lien bond which removes such lien from title to
the Property within thirty (30) days after Grantor’s receipt of notice of the
recording of such lien. If Grantor shall fail promptly either (i) to discharge
any such lien, or (ii) post a statutory lien bond in the manner provided above,
Beneficiary may, at its election (but shall not be required to), procure the
release and discharge of any such claim and any judgment or decree thereon and,
further, may in its sole discretion effect any settlement or compromise of the
same, or may furnish such security or indemnity to the applicable insurance
company, and any amounts so expended by Beneficiary, including premiums paid or
security furnished in connection with the issuance of any surety company bonds,
shall be deemed to constitute Secured Obligations secured by this Deed of Trust
and the Loan Documents. In settling, compromising or discharging any claims for
lien, Beneficiary shall not be required to inquire into the validity or amount
of any such claim.

5.5 Insurance and Condemnation.

(a) Insurance. Grantor shall obtain and maintain (or shall cause to be obtained
and maintained) at Grantor’s sole expense the insurance required to be obtained
and maintained pursuant to the Loan Agreement. Upon any foreclosure hereof or
transfer of title to the Property in extinguishment of the whole or any part of
the Secured Obligations, all of Grantor’s right, title and interest in and to
the insurance policies referred to in this Section (including unearned premiums)
and all proceeds payable thereunder shall thereupon vest in the purchaser at
foreclosure or other such transferee, to the extent permissible under such
policies. Beneficiary shall have the right (but not the obligation) to make
proof of loss for, settle and adjust any claim under, and receive the proceeds
of, all insurance for loss of or damage to the Property, regardless of whether
or not such insurance policies are required by Beneficiary, and the expenses
incurred by Beneficiary in the adjustment and collection of insurance proceeds
shall be a part of the Secured Obligations and shall be due and payable to
Beneficiary on demand to the extent permitted by law. Notwithstanding anything
set forth herein to the contrary, so long as no Event of Default exists, in the
event that the loss or damage is Five Hundred Thousand and No/100 Dollars
($500,000.00) or less, Grantor shall have the right to make proof of loss for,
settle and adjust any claim under all insurance; provided that any proceeds will
be applied in accordance with this Section 5.5, Beneficiary shall not be, under
any circumstances, liable or responsible for failure to collect or exercise
diligence in the collection of any of such proceeds or for the obtaining,
maintaining or adequacy of any insurance or for failure to see to the proper
application of any amount paid over to Grantor. In the event of any casualty to
the Property or any portion thereof, any such proceeds received by Beneficiary
shall within sixty (60) days following the event of casualty, after deduction
therefrom of all reasonable expenses actually

 

-10-



--------------------------------------------------------------------------------

incurred by Beneficiary, including attorneys’ fees, at Beneficiary’s option be
(1) released to Grantor in accordance with the rights of Grantor, or (2) applied
(upon compliance with the terms and conditions set forth in Section 5.5(c) of
this Deed of Trust) to the repair or restoration, either partly or entirely, of
the Property so damaged, or (3) applied to the payment of the Secured
Obligations in such order and manner as Beneficiary, in its sole discretion, may
elect, whether or not due; provided, however, that Grantor shall have the right
to require the release of such proceeds if Grantor can demonstrate satisfaction
of the conditions set forth in Section 5.5(c) of this Deed of Trust and any
release of such proceeds shall be upon the terms and conditions more
particularly set forth in said Section 5.5(c). In any event, the unpaid portion
of the Secured Obligations shall remain in full force and effect and the payment
thereof shall not be excused. Grantor shall at all times comply with the
requirements of the insurance policies required hereunder and of the issuers of
such policies and of any board of fire underwriters or similar body as
applicable to or affecting the Property.

(b) Condemnation. Grantor shall notify Beneficiary immediately of any threatened
or pending proceeding for condemnation affecting the Property or arising out of
damage to the Property, and Grantor shall, at Grantor’s expense, diligently
prosecute any such proceedings. Beneficiary hereby acknowledges the existence of
the East Grant Street Taking. Beneficiary shall have the right (but not the
obligation) to participate in any such proceeding and to be represented by
counsel of its own choice. To the extent permitted by law, Beneficiary shall be
entitled to receive all sums which may be awarded or become payable to Grantor
for the condemnation of the Property, or any part thereof, for public or
quasi-public use, or by virtue of private sale in lieu thereof, and any sums
which may be awarded or become payable to Grantor for injury or damage to the
Property. Grantor shall, promptly upon request of Beneficiary, execute such
additional assignments and other documents as may be necessary from time to time
to permit such participation and to enable Beneficiary to collect and receipt
for any such sums. All such sums are hereby assigned to Beneficiary, and shall
within sixty (60) days following such taking, after deduction therefrom of all
reasonable expenses actually incurred by Beneficiary, including attorneys’ fees,
at Beneficiary’s option be (1) applied (upon compliance with the terms and
conditions set forth in Section 5.5(c) of this Deed of Trust) to the repair or
restoration of the Property so affected, or (2) applied to the payment of the
Secured Obligations in such order and manner as Beneficiary, in its sole
discretion, may elect, whether or not due; provided, however, that Grantor shall
have the right to require the release of such proceeds if Grantor can
demonstrate satisfaction of the conditions set forth in Section 5.5(c) of this
Deed of Trust and any release of such proceeds shall be upon the terms and
conditions more particularly set forth in said Section 5.5(c). In any event the
unpaid portion of the Secured Obligations shall remain in full force and effect
and the payment thereof shall not be excused. Beneficiary shall not be, under
any circumstances, liable or responsible for failure to collect or to exercise
diligence in the collection of any such sum or for failure to see to the proper
application of any amount paid over to Grantor. Beneficiary is hereby
authorized, in the name of Grantor, to execute and deliver valid acquittances
for, and to appeal from, any such award, judgment or decree. All reasonable
costs and expenses (including but not limited to attorneys’ fees) incurred by
Beneficiary in connection with any condemnation shall be a demand obligation
owing by Grantor (which Grantor hereby promises to pay) to Beneficiary pursuant
to this Deed of Trust.

 

-11-



--------------------------------------------------------------------------------

(c) Restoration. In the event there shall be a casualty loss or a condemnation,
and Grantor requests or Beneficiary elects to cause the applicable insurance
proceeds or condemnation award to be applied to restore, repair or replace the
Property (“Restoration”), Beneficiary agrees to disburse such insurance proceeds
or condemnation award in accordance with disbursement procedures reasonably
acceptable to Beneficiary, including, without limitation, such procedures as are
customarily utilized by construction lenders to insure the lien free completion
of construction projects. No such insurance proceeds or condemnation award shall
be disbursed unless the conditions as set forth in Section 5.06(d) of the Credit
Agreement are satisfied.

5.6 Maintenance and Preservation of Property.

(a) Grantor shall insure (or shall cause to be insured) the Property as required
by the Loan Agreement and keep the Property in materially good condition and
repair and materially in accordance with terms of any Major Lease, as
applicable.

(b) Grantor shall not remove or demolish the Property or any part of in a
material part of the Property, or alter, restore or add to the Property in a
material respect, or initiate or allow any change or variance in any zoning or
other Premises use classification which affects the Property or any part of it,
except as permitted or required by the Loan Agreement or with Beneficiary’s
express prior written consent in each instance.

(c) If all or part of the Property becomes damaged or destroyed, Grantor shall
promptly and completely repair and/or restore the Property in a good and
workmanlike manner in accordance with sound building practices, provided that
Beneficiary agrees to disburse to Grantor Proceeds or other sums to pay costs of
the work of repair or reconstruction under Section 5.5 of this Deed of Trust so
long as the conditions therein are satisfied.

(d) Grantor shall not commit or allow any act upon or use of the Property which
would violate, in a material respect: (i) any applicable Laws or order of any
Governmental Authority, whether now existing or later to be enacted and whether
foreseen or unforeseen; or (ii) any public or private covenant, condition,
restriction or equitable servitude affecting the Property. Grantor shall not
bring or keep any article on the Property or cause or allow any condition to
exist on it, if that could invalidate or would be prohibited by any insurance
coverage required to be maintained by Grantor on the Property or any part of it
under the Loan Agreement.

(e) Grantor shall not commit or allow waste of the Property, including those
acts or omissions characterized under the Loan Agreement as waste which arises
out of Hazardous Materials to the extent the same would be reasonably likely to
have a material impact on the Property.

(f) Grantor shall perform (or shall cause to be performed) all other acts which
from the character or use of the Property may be reasonably necessary to
maintain and preserve its value to the extent the failure to do so would be
reasonably likely to have a material impact on the Property.

 

-12-



--------------------------------------------------------------------------------

(g) If Grantor receives a notice or claim from any person that the Property, or
any use, activity, operation or maintenance thereof or thereon, is not in
compliance with any Legal Requirement in a material respect, Grantor will
promptly furnish a copy of such notice or claim to Beneficiary. Grantor has
received no notice and has no knowledge of any such noncompliance.

(h) Grantor shall faithfully abide by, perform and discharge each and every
term, condition, obligation, covenant and agreement, which Grantor is now, or
hereafter becomes, liable to observe or perform respecting the Property to the
extent that a failure to do so would materially impair the value or operation of
the Property; give prompt written material notice to Beneficiary of any notice
of material default received by Grantor with respect to any default of Grantor
under any material contract or agreement comprising or respecting the Property
(collectively, the “Agreements”), together with an accurate, complete copy of
any such notice; at the sole cost and expense of Grantor, enforce or secure the
performance of each and every material term, obligation, covenant, condition and
agreement to be performed by all parties under the Agreements; immediately
provide Beneficiary with an accurate, complete copy of any notice of material
default by Grantor with respect to any of the Agreements, when so sent by
Grantor.

(i) Until the Secured Obligations shall have been paid and satisfied in full,
Grantor shall provide Beneficiary with executed copies of all Agreements, assign
to Beneficiary any and all subsequent material Agreements covering all or any
part of the Property, and make, execute and deliver to Beneficiary, upon demand,
any and all instruments that may be necessary or desirable therefor in the sole
reasonable judgment of the Beneficiary. The terms and conditions of this
Assignment shall, however, apply to any such subsequent Agreements, whether or
not such instruments are executed or delivered by Grantor.

(j) Grantor shall not enter into any Agreement or materially modify, amend,
extend, renew or in any way materially alter the terms of any Agreement, nor
waive, excuse, condone or in any manner release or discharge any other party
thereunder, of or from any obligation, covenant, condition, or agreement by said
party to be performed thereunder without Beneficiary’s prior written consent.

(k) Grantor agrees that, upon receipt of written notice from Beneficiary of the
occurrence of any Event of Default and Beneficiary’s election to exercise its
rights under this Deed of Trust, each contracting party to, or grantor or
licensor of, any Agreement shall be and is hereby irrevocably directed and
authorized by Grantor to recognize and accept Beneficiary as owner or as holder
of such Agreement, as the case may be, for any and all purposes as fully as it
would recognize and accept Grantor and the performance of Grantor thereunder,
and to perform such Agreement for the benefit of Beneficiary in accordance with
the terms and conditions thereof, without any obligation to determine whether or
not any such Event of Default has in fact occurred.

 

-13-



--------------------------------------------------------------------------------

5.7 Releases, Extensions, Modifications and Additional Security. From time to
time, Beneficiary may perform any of the following acts without incurring any
liability or giving notice to any person:

(a) Release any person liable for payment of any Secured Obligation;

(b) Extend the time for payment, or otherwise alter the terms of payment, of any
Secured Obligation;

(c) Accept additional real or personal property of any kind as security for any
Secured Obligation, whether evidenced by deeds of trust, mortgages, security
agreements or any other instruments of security;

(d) Alter, substitute or release any property securing the Secured Obligations;

(e) Consent to the making of any plat or map of the Property or any part of it;

(f) Join in granting any easement or creating any restriction affecting the
Property;

(g) Join in any subordination or other agreement affecting this Deed of Trust or
the lien of it; or

(h) Release the Property or any part of it.

5.8 Release. When all of the Secured Obligations have been paid in full and all
fees and other sums owed by Grantor under Section 5.9 of this Deed of Trust and
the other Loan Documents have been received, Beneficiary and Trustee shall
release this Deed of Trust, the lien created thereby, and all notes and
instruments evidencing the Secured Obligations. Grantor shall pay any costs of
preparation and recordation of such release.

5.9 Compensation; Exculpation.

(a) Grantor agrees to pay reasonable fees actually incurred by Beneficiary when
the law provides no maximum limit, for any services that Beneficiary or Trustee
may render in connection with this Deed of Trust, including providing a
statement of the Secured Obligations or providing the release pursuant to
Section 5.8 of this Deed of Trust. Grantor shall also pay or reimburse all of
Beneficiary’s and Trustee’s costs and expenses which may be incurred in
rendering any such services. Grantor further agrees to pay or reimburse
Beneficiary for all reasonable costs, expenses and other advances which may be
incurred or made by Beneficiary or Trustee in any efforts to enforce any terms
of this Deed of Trust, including any rights or remedies afforded to Beneficiary
and Trustee under Section 6.3 of this Deed of Trust, whether any lawsuit is
filed or not, or in defending any action or proceeding arising under or relating
to this Deed of Trust, including attorneys’ fees and other legal costs, costs of
any Foreclosure Sale (as defined in Subsection 6.3(i) of this Deed of Trust) and
any cost of evidence of title. If Beneficiary and/or Trustee, as required by
applicable law, chooses to dispose of Property through more than one Foreclosure
Sale, Grantor shall pay all reasonable costs, expenses

 

-14-



--------------------------------------------------------------------------------

or other advances that may be incurred or made by Beneficiary and/or Trustee in
each of such Foreclosure Sales. In any suit to foreclose the lien hereof or
enforce any other remedy of Trustee or Beneficiary under this Deed of Trust or
the Note, there shall be allowed and included as additional indebtedness in the
decree for sale or other judgment or decree all expenditures and expenses which
may be paid or incurred by or on behalf of Trustee and Beneficiary for
reasonable attorneys’ costs and fees (including the costs and fees of
paralegals), survey charges, appraiser’s fees, inspecting engineer’s and/or
architect’s fees, fees for environmental studies and assessments and all
additional expenses incurred by Trustee and Beneficiary with respect to
environmental matters, outlays for documentary and expert evidence,
stenographers’ charges, publication costs, and costs (which may be estimated as
to items to be expended after entry of the decree) of procuring all such
abstracts of title, title searches and examinations, title insurance policies,
Torrens certificates and similar data and assurances with respect to title as
Trustee and Beneficiary may deem reasonably necessary either to prosecute such
suit or to evidence to bidders at any sale which may be had pursuant to such
decree the true condition of the title to, the value of or the environmental
condition of the Property. All expenditures and expenses of the nature in this
Subsection mentioned, and such expenses and fees as may be incurred in the
protection of the Property and maintenance of the lien of this Deed of Trust,
including the fees of any attorney (including the costs and fees of paralegals)
employed by Trustee or Beneficiary in any litigation or proceeding affecting
this Deed of Trust, the Note or the Property, including probate and bankruptcy
proceedings, or in preparation for the commencement or defense of any proceeding
or threatened suit or proceeding, shall be reasonable, and shall be immediately
due and payable by Grantor, with interest thereon at the Default Rate and shall
be secured by this Deed of Trust. Any fees, costs or expenses described in this
Section 5.9(a) shall be subject to such limitations as may be imposed by
applicable Arizona law.

(b) Neither Beneficiary nor Trustee shall be directly or indirectly liable to
Grantor or any other person as a consequence of any of the following:

(i) Beneficiary’s or Trustee’s exercise of or failure to exercise any rights,
remedies or powers granted to Beneficiary and/or Trustee in this Deed of Trust;

(ii) Beneficiary’s failure or refusal to perform or discharge any obligation or
liability of Grantor under any agreement related to the Property or under this
Deed of Trust; or

(iii) Any loss sustained by Grantor or any third party resulting from
Beneficiary’s failure to lease the Property, or from any other act or omission
of Beneficiary in managing the Property, after an Event of Default, unless the
loss is caused by the willful misconduct and bad faith of Beneficiary.

Grantor hereby expressly waives and releases all liability of the types
described above, and agrees that no such liability shall be asserted against or
imposed upon Beneficiary or Trustee.

 

-15-



--------------------------------------------------------------------------------

(c) Grantor will indemnify and hold harmless Beneficiary from and against, and
reimburse them on demand for, any and all Indemnified Matters (hereinafter
defined). For purposes of this Section 5.9, the term “Beneficiary” shall include
the directors, officers, partners, employees and agents of Beneficiary and any
persons owned or controlled by, owning or controlling, or under common control
or affiliated with Beneficiary and the directors, officers, partners, employees,
attorneys, agents and representatives of Beneficiary. Without limitation, the
foregoing indemnities shall apply to each indemnified person with respect to
matters which in whole or in part are caused by or arise out of the negligence
of such (and/or any other) indemnified person. However, such indemnities shall
not apply to a particular indemnified person to the extent that the subject of
the indemnification is caused by or arises out of the gross negligence or
willful misconduct of that indemnified person. Any amount to be paid under this
Section 5.9 by Grantor to Beneficiary shall be a demand obligation owing by
Grantor (which Grantor hereby promises to pay) to Beneficiary pursuant to this
Deed of Trust. Nothing in this paragraph, elsewhere in this Deed of Trust or in
any other Loan Document shall limit or impair any rights or remedies of
Beneficiary (including without limitation any rights of contribution or
indemnification) against Grantor or any other person under any other provision
of this Deed of Trust, any other Loan Document, any other agreement or any
applicable Legal Requirement.

As used in this Deed of Trust, the term “Indemnified Matters” means any and all
claims, demands, liabilities (including strict liability), losses, damages
(including consequential damages), causes of action, judgments, penalties,
fines, costs and expenses (including without limitation, reasonable fees and
expenses of attorneys and other professional consultants and experts, and of the
investigation and defense of any claim, whether or not such claim is ultimately
defeated, and the settlement of any claim or judgment including all value paid
or given in settlement) of every kind, known or unknown, foreseeable or
unforeseeable, which may be imposed upon, asserted against or incurred or paid
by Beneficiary at any time and from time to time, whenever imposed, asserted or
incurred, because of, resulting from, in connection with, or arising out of any
transaction, act, omission, event or circumstance in any way connected with the
Property or with this Deed of Trust or any other Loan Document, including but
not limited to any bodily injury or death or property damage occurring in or
upon or in the vicinity of the Property through any cause whatsoever, any act
performed or omitted to be performed hereunder or under any other Loan Document,
any breach by Grantor of any representation, warranty, covenant, agreement or
condition contained in this Deed of Trust or in any other Loan Document, any
default as defined herein, any claim under or with respect to any Lease or
arising under the Environmental Indemnity; provided that any Indemnified Matters
arising under the Environmental Indemnity shall be subject to the limitations
set forth therein. Notwithstanding anything to the contrary herein, in no event
shall Grantor be liable to, or required to indemnify, Beneficiary for matters
arising from or relating to the gross negligence or willful misconduct of
Beneficiary. The provisions of this Section 5.9 will survive the repayment of
the Secured Obligations, the foreclosure of this Deed of Trust or conveyance in
lieu of foreclosure, the termination of any and all Interest Rate Agreements,
the discharge and release of this Deed of Trust and the other Loan Documents,
any bankruptcy or other debtor relief proceeding, and any other event whatsoever
provided that any obligations arising under the Environmental Indemnity shall be
subject to the survival provisions expressly set forth therein.

 

-16-



--------------------------------------------------------------------------------

(d) Grantor shall pay all obligations to pay money arising under this
Section 5.9 immediately upon demand by Beneficiary. Each such obligation shall
be added to, and considered to be part of, the principal of the Note, shall bear
interest from the date the obligation arises at the Default Rate and shall be
secured by this Deed of Trust and the other Loan Documents.

(e) Notwithstanding anything set forth herein to the contrary, unless an Event
of Default shall have occurred and be continuing, Grantor shall be entitled to
assume the defense of any action for which indemnification is sought hereunder
to the extent permitted by Section 9.03(c) of the Loan Agreement.

5.10 Defense and Notice of Claims and Actions. At Grantor’s sole expense,
Grantor shall protect, preserve and defend the Property and title to and right
of possession of the Property, and the security of this Deed of Trust and the
rights and powers of Beneficiary created under it, against all adverse claims of
a material nature. Grantor shall give Beneficiary prompt notice in writing if
any claim is asserted which does or could affect any such matters, or if any
action or proceeding is commenced which alleges or relates to any such claim.

5.11 Subrogation. Beneficiary shall be subrogated to the liens of all
encumbrances, whether released of record or not, which are discharged in whole
or in part by Beneficiary in accordance with this Deed of Trust or with the
proceeds of any loan secured by this Deed of Trust.

5.12 Site Visits, Observation and Testing. Subject to the rights of any tenant
of the Property, thereunder, Beneficiary and its agents and representatives
shall have the right at any reasonable time to enter and visit the Property for
the purpose of performing appraisals, observing the Property, taking and
removing soil or groundwater samples, and conducting tests on any part of the
Property. Beneficiary has no duty, however, to visit or observe the Property or
to conduct tests, and no site visit, observation or testing by Beneficiary, its
agents or representatives shall impose any liability on any of Beneficiary, its
agents or representatives. In no event shall any site visit, observation or
testing by Beneficiary, its agents or representatives be a representation that
Hazardous Materials are or are not present in, on or under the Property, or that
there has been or shall be compliance with any law, regulation or ordinance
pertaining to Hazardous Materials or any other applicable governmental law.
Neither Grantor nor any other party is entitled to rely on any site visit,
observation or testing by any of Beneficiary, its agents or representatives.
Neither Beneficiary, its agents or representatives owe any duty of care to
protect Grantor or any other party against, or to inform Grantor or any other
party of, any Hazardous Materials or any other adverse condition affecting the
Property. Except in the event of any emergency, Beneficiary shall give Grantor
reasonable notice before entering the Property. Beneficiary shall make
reasonable efforts to avoid interfering with Grantor’s use of the Property in
exercising any rights provided in this Section 5.12.

5.13 Books and Records. Unless otherwise approved by Beneficiary in writing, all
Property that consists of personal property (other than the Books and Records)
will be located on the Premises and all Books and Records will be located at
Grantor’s place of business or chief executive office if Grantor has more than
one place of business.

 

-17-



--------------------------------------------------------------------------------

5.14 Leasing Restrictions. To the extent prohibited by the Loan Agreement,
without the prior written consent of Beneficiary, Grantor and Grantor’s agents
shall not (i) enter into any additional Leases, (ii) modify, amend or terminate
any Lease, or (iii) accept any rental payment in advance of its due date.

5.15 Maintenance, Repair and Restoration. In all material respects, Grantor will
keep the Property (or will cause the Property to be kept, as applicable) in
first class order, repair, operating condition and appearance, causing all
necessary repairs, renewals, replacements, additions and improvements to be
promptly made, and will not allow any of the Property to be misused, abused or
wasted or to deteriorate. Notwithstanding the foregoing, Grantor will not,
without the prior written consent of Beneficiary, (i) remove from the Property
any fixtures or personal property covered by this Deed of Trust except such as
is replaced by Grantor by an article of substantially equal suitability and
value, owned by Grantor, free and clear of any lien or security interest (except
that created by this Deed of Trust), or (ii) make any structural alteration to
the Property or any other alteration thereto which materially negatively impairs
the value thereof. If any act or occurrence of a material nature (including any
condemnation or any casualty for which insurance was not obtained or obtainable)
shall result in damage to or loss or destruction of the Property, Grantor shall
give prompt notice thereof to Beneficiary and Grantor shall promptly, at
Grantor’s sole cost and expense, secure the Property as necessary and commence
and continue diligently to completion to restore, repair, replace and rebuild
the Property as nearly as possible to its value, condition and character
immediately prior to the damage, loss or destruction.

5.16 Operation of Property. In all material respects, Grantor will operate the
Property (or will cause the Property to be operated, as applicable) in a good
and workmanlike manner and in accordance with all Legal Requirements and will
pay all fees or charges of any kind in connection therewith. Grantor will keep
the Property occupied so as not to impair the insurance carried thereon. Grantor
will not use or occupy or conduct any activity on, or allow the use or occupancy
of or the conduct of any activity on, the Property in any manner which violates
any Legal Requirement in a material respect or which constitutes a public or
private nuisance or which makes void, voidable or cancelable, or increases the
premium of, any insurance then in force with respect thereto. Grantor will not
initiate or permit any zoning reclassification of the Property or seek any
variance under existing zoning ordinances applicable to the Property or use or
permit the use of the Property in such a manner which would result in such use
becoming a nonconforming use under applicable zoning ordinances or other Legal
Requirement. Grantor will not impose any easement, restrictive covenant or
encumbrance upon the Property, execute or file any subdivision plat or
condominium declaration affecting the Property or consent to the annexation of
the Property to any municipality, without the prior written consent of
Beneficiary, to the extent the foregoing would have a material adverse effect on
the Property. Grantor will not do or suffer to be done any act whereby the value
of any part of the Property may be materially lessened. Grantor will preserve,
protect, renew, extend and retain all material rights and privileges granted for
or applicable to the Property. Except as permitted by the Permitted
Encumbrances, without the prior written consent of Beneficiary, there shall be
no drilling or exploration for or extraction, removal or production of any
mineral, hydrocarbon, gas, natural

 

-18-



--------------------------------------------------------------------------------

element, compound or substance (including sand and gravel) from the surface or
subsurface of the Land regardless of the depth thereof or the method of mining
or extraction thereof. Grantor will cause all debts and liabilities of any
character (including without limitation all debts and liabilities for labor,
material and equipment (including software embedded therein) and all debts and
charges for utilities servicing the Property) incurred in the construction,
maintenance, operation and development of the Property to be promptly paid.

5.17 Financial Matters. Grantor is solvent after giving effect to all borrowings
contemplated by the Loan Documents and no proceeding under any Debtor Relief Law
is pending (or, to Grantor’s knowledge, threatened) by or against Grantor, or
any Affiliate of Grantor, as a debtor. All reports, statements, plans, budgets,
applications, agreements and other data and information heretofore furnished or
hereafter to be furnished by or on behalf of Grantor to Beneficiary in
connection with the loan or loans evidenced by the Loan Documents (including,
without limitation, all financial statements and financial information) are and
will be true, correct and complete in all material respects as of their
respective dates and do not and will not omit to state any fact or circumstance
necessary to make the statements contained therein not misleading. No material
adverse change has occurred since the dates of such reports, statements and
other data in the financial condition of Grantor or, to Grantor’s knowledge, of
any tenant under any lease described therein.

5.18 Status of Grantor; Suits and Claims; Loan Documents. Grantor is and will
continue to be possessed of all requisite power and authority to carry on its
business and to own, operate and lease the Property. Each Loan Document executed
by Grantor does not and will not result in the creation of any encumbrance
against any assets or properties of Grantor, or any other person liable,
directly or indirectly, for any of the Secured Obligations, except as expressly
contemplated by the Loan Documents or except for any Permitted Encumbrances.
There is no suit, action, claim, investigation, inquiry, proceeding or demand
pending (or, to Grantor’s knowledge, threatened) against Grantor or, to
Grantor’s knowledge which affects the Property (including, without limitation,
any which challenges or otherwise pertains to Grantor’s title to the Property)
or the validity, enforceability or priority of any of the Loan Documents.
Grantor is not a “foreign person” within the meaning of the Internal Revenue
Code of 1986, as amended, Sections 1445 and 7701 (i.e. Grantor is not a
non-resident alien, foreign corporation, foreign partnership, foreign trust or
foreign estate as those terms are defined therein and in any regulations
promulgated thereunder). The loan evidenced by the Note is solely for business
and/or investment purposes, and is not intended for personal, family, household
or agricultural purposes. Grantor further warrants that the proceeds of the Note
shall be used for commercial purposes and stipulates that the loan evidenced by
the Note shall be construed for all purposes as a commercial loan. Grantor’s
exact legal name is correctly set forth at the end of this Deed of Trust. If
Grantor is not an individual, Grantor is an organization of the type and (if not
an unregistered entity) is incorporated in or organized under the laws of the
state specified in the introductory paragraph of this Deed of Trust. If Grantor
is an unregistered entity (including, without limitation, a general partnership)
it is organized under the laws of the state specified in the introductory
paragraph of this Deed of Trust. Grantor will not cause or permit any change to
be made in its name or identity (including its trade name or names), unless
Grantor shall have notified Beneficiary in writing of such change at least 30
days prior to the effective date of such change, and shall have first taken all
action required by Beneficiary for the purpose of further perfecting or
protecting the lien and security interest of Beneficiary in the Property.
Grantor’s

 

-19-



--------------------------------------------------------------------------------

principal place of business and chief executive office, and the place where
Grantor keeps its books and records, including recorded data of any kind or
nature, regardless of the medium of recording including, without limitation,
software, writings, plans, specifications and schematics concerning the
Property, has for the preceding four months (or, if less, the entire period of
the existence of Grantor) been and will continue to be (unless Grantor notifies
Beneficiary of any change in writing at least 30 days prior to the date of such
change) the address of Grantor set forth at the end of this Deed of Trust. If
Grantor is an individual, Grantor’s principal residence has for the preceding
four months been and will continue to be (unless Grantor notifies Beneficiary of
any change in writing at least 30 days prior to the date of such change) the
address of the principal residence of Grantor set forth at the end of this Deed
of Trust. Grantor’s organizational identification number, if any, assigned by
the state of incorporation or organization is correctly set forth on the first
page of this Deed of Trust. Grantor shall promptly notify Beneficiary (i) of any
change of its organizational identification number, or (ii) if Grantor does not
now have an organization identification number and later obtains one, of such
organizational identification number.

5.19 Further Assurances. Grantor will, promptly on any reasonable request of
Beneficiary, (i) correct any defect, error or omission which may be discovered
in the contents, execution or acknowledgment of this Deed of Trust or any other
Loan Document; (ii) execute, acknowledge, deliver, procure and record and/or
file such further documents (including, without limitation, further deeds of
trust, security agreements, and assignments of rents or leases) and do such
further acts as may be necessary, desirable or proper to carry out more
effectively the purposes of this Deed of Trust and the other Loan Documents, to
more fully identify and subject to the liens and security interests hereof any
property intended to be covered hereby (including specifically, but without
limitation, any renewals, additions, substitutions, replacements, or
appurtenances to the Property) or as deemed advisable by Beneficiary to protect
the lien or the security interest hereunder against the rights or interests of
third persons; and (iii) provide such certificates, documents, reports,
information, affidavits and other instruments and do such further acts as may be
necessary, desirable or proper in the reasonable determination of Beneficiary to
enable Beneficiary to comply with the requirements or requests of any agency
having jurisdiction over Beneficiary or any examiners of such agencies with
respect to the indebtedness secured hereby, Grantor or the Property. Grantor
shall pay all costs connected with any of the foregoing, which shall be a demand
obligation owing by Grantor (which Grantor hereby promises to pay) to
Beneficiary pursuant to this Deed of Trust.

5.20 Fees and Expenses. Without limitation of any other provision of this Deed
of Trust or of any other Loan Document and to the extent reasonable and not
prohibited by applicable law, Grantor will pay, and will reimburse to
Beneficiary on demand to the extent paid by Beneficiary: (i) all appraisal fees,
filing, registration and recording fees, recordation, transfer and other taxes,
brokerage fees and commissions, abstract fees, title search or examination fees,
title policy and endorsement premiums and fees, uniform commercial code search
fees, judgment and tax lien search fees, escrow fees, attorneys’ fees, architect
fees, engineer fees, construction consultant fees, environmental inspection
fees, survey fees, and all other costs and expenses of every character incurred
by Grantor or Beneficiary in connection with the preparation of the Loan
Documents, the evaluation, closing and funding of the loan evidenced by the Loan
Documents, and any and all amendments and supplements to this Deed of Trust, the
Note or any other Loan Documents or any approval, consent, waiver, release or
other matter requested or

 

-20-



--------------------------------------------------------------------------------

required hereunder or thereunder, or otherwise attributable or chargeable to
Grantor as owner of the Property; and (ii) all costs and expenses, including
attorneys’ fees and expenses, incurred or expended in connection with the
exercise of any right or remedy, or the defense of any right or remedy or the
enforcement of any obligation of Grantor, hereunder or under any other Loan
Document.

6. Accelerating Transfers; Default and Remedies.

6.1 Accelerating Transfers.

(a) “Accelerating Transfer” means any Transfer not permitted under the Loan
Agreement.

(b) Grantor acknowledges that Beneficiary is making one or more advances under
the Loan Agreement in reliance on the expertise, skill and experience of
Grantor; thus, the Secured Obligations include material elements similar in
nature to a personal service contract. In consideration of Beneficiary’s
reliance, Grantor agrees that Grantor shall not make any Accelerating Transfer,
unless the transfer is preceded by Beneficiary’s express written consent to the
particular transaction and transferee. Beneficiary may withhold such consent in
its sole discretion. If any Accelerating Transfer occurs, Beneficiary in its
sole discretion may declare all of the Secured Obligations to be immediately due
and payable, and Beneficiary may invoke any rights and remedies provided by
Section 6.3 of this Deed of Trust.

6.2 Events of Default. Subject to Borrower’s right to obtain a release of the
Property in accordance with the last paragraph of Article VII of the Loan
Agreement, Grantor will be in default under this Deed of Trust upon the
occurrence of any one or more of the following events (collectively, “Events of
Default;” any one singly, an “Event of Default”).

(a) Nonperformance of Covenants. Any covenant, agreement or condition herein
(other than covenants otherwise addressed in another paragraph of this Section)
is not fully and timely performed, observed or kept, and such failure is not
cured within the applicable notice and cure period (if any) provided for herein,
in Article VII of the Loan Agreement, or in any other Loan Document.

(b) Default under other Loan Documents. The occurrence of any Event of Default
under the Loan Agreement or any other Loan Document.

(c) Representations. Any material statement, representation or warranty herein,
or in any financial statement or any other writing heretofore or hereafter
delivered to Beneficiary in connection herewith is false, misleading or
erroneous in any material respect on the date as of which such statement,
representation or warranty is made, which continues for a period of thirty
(30) days after receipt of written notice from Beneficiary (except that no
notice is required for those related to financial information).

(d) Transfer of the Property. Any sale, lease, conveyance, assignment, pledge,
encumbrance, or transfer of all or any part of the Property or any interest
therein, voluntarily or involuntarily, whether by operation of law or otherwise,
except as may be permitted under (and in such case, in accordance with) the
provisions of the Loan Agreement.

 

-21-



--------------------------------------------------------------------------------

(e) Transfer of Assets. Any sale, lease, conveyance, assignment, pledge,
encumbrance, or transfer of all or any part of the other assets of Grantor,
excluding the Property, voluntarily or involuntarily, whether by operation of
law or otherwise, except: (i) sales or transfers in the ordinary course of
Grantor’s business; (ii) sales or transfers for which Grantor receives
consideration substantially equivalent to the fair market value of the
transferred asset; and (iii) sales or transfers permitted under any Loan
Document.

(f) Transfer of Ownership of Grantor. Except as permitted under the Loan
Documents, the sale, pledge, encumbrance, assignment or transfer, voluntarily or
involuntarily, whether by operation of law or otherwise, of any interest in
Grantor (if Grantor is not a natural person but is a corporation, partnership,
limited liability company, trust or other legal entity), without the prior
written consent of Beneficiary (including, without limitation, if Grantor is a
partnership or joint venture, the withdrawal from or admission into it of any
general partner or joint venturer).

(g) Grant of Easement, Etc. Without the prior written consent of Beneficiary,
Grantor grants any easement or dedication, files any plat, condominium
declaration, or restriction, or otherwise encumbers the Property, or seeks or
permits any zoning reclassification or variance, unless such action is expressly
permitted by the Loan Documents, or does not materially adversely affect the
Property, which encumbrance is not removed or rescinded within thirty (30) days
after receipt of written notice from Beneficiary.

(h) Abandonment. The owner of the Property abandons any of the Property.

(i) Default Under Other Lien. A default or event of default occurs under any
lien, security interest or assignment covering the Property or any part thereof
(whether or not Beneficiary has consented, and without hereby implying
Beneficiary’s consent, to any such lien, security interest or assignment not
created hereunder), or the holder of any such lien, security interest or
assignment declares a default or institutes foreclosure or other proceedings for
the enforcement of its remedies thereunder.

(j) Destruction. The Property is so demolished, destroyed or damaged that, in
the reasonable opinion of Beneficiary, it cannot be restored or rebuilt with
available funds to a profitable condition within a reasonable period of time and
in any event, prior to the final maturity date of the Note; provided, however,
that this subsection shall not be an Event of Default if either (A) such
destruction (after taking into consideration the application of any proceeds)
does not cause the aggregate Tranche A Exposure of all Tranche A Lenders to
exceed the then effective Tranche A Available Amount; or (B) if such destruction
(after taking into consideration the application of any proceeds) does cause the
aggregate Tranche A Exposure of all Tranche A Lenders to exceed the then
effective Tranche A Available Amount, the Borrower has prepaid the applicable
Loans in an amount equal to such excess within forty-five (45) days; or
(C) Borrower has obtained a release of the Property in accordance with Article
VII of the Loan Agreement, in which case Agent shall execute a discharge of this
Deed of Trust.

 

-22-



--------------------------------------------------------------------------------

(k) Condemnation. (i) Any governmental authority shall require, or commence any
proceeding for, the demolition of any building or structure comprising a part of
the Premises or Improvements to the extent the same would have a material impact
on the Property, or (ii) there is commenced any proceeding to condemn or
otherwise take pursuant to the power of eminent domain, or a contract for sale
or a conveyance in lieu of such a taking is executed which provides for the
transfer of, a material portion of the Premises or Improvements, including but
not limited to the taking (or transfer in lieu thereof) of any portion which
would result in the blockage or substantial impairment of access or utility
service to the Improvements or which would cause the Premises to fail to comply
with any Legal Requirement; provided, however, that this subsection shall not be
an Event of Default if either (A) such condemnation (after taking into
consideration the application of any proceeds) does not cause the aggregate
Tranche A Exposure of all Tranche A Lenders to exceed the then effective Tranche
A Available Amount; or (B) if such condemnation (after taking into consideration
the application of any proceeds) does cause the aggregate Tranche A Exposure of
all Tranche A Lenders to exceed the then effective Tranche A Available Amount,
the Borrower has prepaid the applicable Loans in an amount equal to such excess
within forty-five (45) days; or (C) Borrower has obtained a release of the
Property in accordance with Article VII of the Loan Agreement, in which case
Agent shall execute a discharge of this Deed of Trust; or (D) such condemnation
is the East Grant Street Taking.

6.3 Remedies. At any time after an Event of Default, Beneficiary shall be
entitled to invoke any and all of the rights and remedies described below, in
addition to all other rights and remedies available to Beneficiary at law or in
equity. All of such rights and remedies shall be cumulative, and the exercise of
any one or more of them shall not constitute an election of remedies.

(a) Acceleration. Beneficiary may declare any or all of the Secured Obligations
to be due and payable immediately and may terminate any and all Interest Rate
Agreements. Upon any such declaration, such Secured Obligations shall thereupon
be immediately due and payable, and such Interest Rate Agreement shall
immediately terminate, without presentment, demand, protest, notice of protest,
notice of acceleration or of intention to accelerate or any other notice or
declaration of any kind, all of which are hereby expressly waived by Grantor.
Without limitation of the foregoing, upon the occurrence of a default described
in Section 6.2(e)(i)(A), (C) or (D) of this Deed of Trust, all of the Secured
Obligations shall thereupon be immediately due and payable, without presentment,
demand, protest, notice of protest, declaration or notice of acceleration or
intention to accelerate, or any other notice, declaration or act of any kind,
all of which are hereby expressly waived by Grantor.

(b) Receiver. Beneficiary shall, as a matter of right, without notice and
without giving bond to Grantor or anyone claiming by, under or through Grantor,
and without regard for the solvency or insolvency of Grantor or the then value
of the

 

-23-



--------------------------------------------------------------------------------

Property, to the extent permitted by applicable law, be entitled to have a
receiver appointed for all or any part of the Property and the Rents, and the
proceeds, issues and profits thereof, with the rights and powers referenced
below and such other rights and powers as the court making such appointment
shall confer, and Grantor hereby consents to the appointment of such receiver
and shall not oppose any such appointment. Such receiver shall have all powers
and duties prescribed by applicable law, all other powers which are necessary or
usual in such cases for the protection, possession, control, management and
operation of the Property, and such rights and powers as Beneficiary would have,
upon entering and taking possession of the Property under subsection (c) below.

(c) Entry. Beneficiary, in person, by agent or by court-appointed receiver, may
enter, take possession of, manage and operate all or any part of the Property,
and may also do any and all other things in connection with those actions that
Beneficiary may in its sole discretion consider necessary and appropriate to
protect the security of this Deed of Trust and the Property. Such other things
may include: taking and possessing all of Grantor’s or the then owner’s Books
and Records; entering into, enforcing, modifying or canceling leases on such
terms and conditions as Beneficiary may consider proper; obtaining and evicting
tenants; fixing or modifying Rents; collecting and receiving any payment of
money owing to Beneficiary; completing any unfinished construction; and/or
contracting for and making repairs and alterations. If Beneficiary so requests,
Grantor shall assemble all of the Property that has been removed from the
Premises and make all of it available to Beneficiary at the site of the
Premises. Grantor hereby irrevocably constitutes and appoints Beneficiary as
Grantor’s attorney-in-fact to perform such acts and execute such documents as
Beneficiary in its sole discretion may consider to be appropriate in connection
with taking these measures, including endorsement of Grantor’s name on any
instruments.

(d) Cure; Protection of Security. Beneficiary may cure any breach or default of
Grantor, and if it chooses to do so in connection with any such cure,
Beneficiary may also enter the Property and/or do any and all other things which
it may in its sole discretion consider necessary and appropriate to protect the
security of this Deed of Trust and the Property. Such other things may include:
appearing in and/or defending any action or proceeding which purports to affect
the security of, or the rights or powers of Beneficiary under, this Deed of
Trust; paying, purchasing, contesting or compromising any encumbrance, charge,
lien or claim of lien which in Beneficiary’s sole judgment is or may be senior
in priority to this Deed of Trust, such judgment of Beneficiary to be conclusive
as among the parties to this Deed of Trust; obtaining insurance and/or paying
any premiums or charges for insurance required to be carried under the Loan
Agreement; otherwise caring for and protecting any and all of the Property;
and/or employing counsel, accountants, contractors and other appropriate persons
to assist Beneficiary. Beneficiary may take any of the actions permitted under
this Subsection 6.3(d) either with or without giving notice to any person. Any
amounts expended by Beneficiary under this Subsection 6.3(d) shall be deemed
Secured Obligations and shall be secured by this Deed of Trust and the Loan
Documents.

 

-24-



--------------------------------------------------------------------------------

(e) Uniform Commercial Code Remedies; Leases. (i) Beneficiary may exercise any
or all of the remedies granted to a secured party under the UCC.

(ii) Additionally, prior or subsequent to taking possession of any portion of
the Property or taking any action with respect to such possession, Beneficiary
may: (1) collect and/or sue for the Rents in Beneficiary’s own name, give
receipts and releases therefor, and after deducting all expenses of collection,
including attorneys’ fees and expenses, apply the net proceeds thereof to the
Secured Obligations in such manner and order as Beneficiary may elect and/or to
the operation and management of the Property, including the payment of
management, brokerage and attorney’s fees and expenses; and (2) require Grantor
to transfer all security deposits and records thereof to Beneficiary together
with original counterparts of the Leases.

(iii) It is the express understanding and intent of the parties that as to any
personal property interests subject to Article 9 of the UCC, Beneficiary, upon
an Event of Default, may proceed under the UCC or may proceed as to both real
and personal property interests in accordance with the provisions of this Deed
of Trust and its rights and remedies in respect to real property, as
specifically permitted under Section 9-604 of the UCC.

(f) Foreclosure; Lawsuits. Beneficiary shall have the right, in one or several
concurrent or consecutive proceedings, to foreclose the lien hereof upon the
Property or any part thereof, for the Secured Obligations, or any part thereof,
by any proceedings appropriate under applicable law. Beneficiary or its nominee
may bid and become the purchaser of all or any part of the Property at any
foreclosure or other sale hereunder, and the amount of Beneficiary’s successful
bid shall be credited on the Secured Obligations. Without limiting the
foregoing, Beneficiary may proceed by a suit or suits in law or equity, whether
for specific performance of any covenant or agreement herein contained or in aid
of the execution of any power herein granted, or for any foreclosure under the
judgment or decree of any court of competent jurisdiction. In addition to the
right provided in Section 6.3(a) of this Deed of Trust, upon, or at any time
after the filing of a complaint to foreclose this Deed of Trust, Trustee and
Beneficiary shall be entitled to the appointment of a receiver of the Property
by the court in which such complaint is filed, and Grantor hereby consents to
such appointment. To the extent permitted by applicable law, any sale may be
adjourned by announcement at the time and place appointed for such sale without
further notice except as may be required by law. If the proceeds of such sale of
less than the whole of the Property shall be less than the aggregate of the
Secured Obligations, this Deed of Trust and the lien hereof shall remain in full
force and effect as to the unsold portion of the Property just as though no sale
had been made. A sale may cover not only the real property but also the personal
property and other interests which are a part of the Property, or any part
thereof, as a unit and as a part of a single sale, or the sale may be of any
part of the Property separately from the remainder of the Property. After each
sale, the Beneficiary shall make to the purchaser or purchasers at such sale
good and sufficient conveyances, conveying the property so sold to the purchaser
or purchasers in fee simple, subject to the Permitted Encumbrances (and to such
leases and other matters, if any), and shall receive the proceeds of said sale
or sales and apply the same as herein provided. In the event any sale hereunder
is not

 

-25-



--------------------------------------------------------------------------------

completed or is defective in the opinion of Beneficiary, such sale shall not
exhaust the power of sale hereunder and Beneficiary shall have the right to
cause a subsequent sale or sales to be made hereunder. Any and all statements of
fact or other recitals made in any deed or deeds or other conveyances given by
the Mortgagee as to nonpayment of the Secured Obligations or as to the
occurrence of any default, or as to Beneficiary’s having declared all of said
indebtedness to be due and payable, or as to the request to sell, or as to
notice of time, place and terms of sale and the properties to be sold having
been duly given, or as to any other act or thing having been duly done by
Beneficiary shall be taken as prima facie evidence of the truth of the facts so
stated and recited.

(g) Other Remedies. Beneficiary may exercise all rights and remedies contained
in any other instrument, document, agreement or other writing heretofore,
concurrently or in the future executed by Grantor or any other person or entity
in favor of Beneficiary in connection with the Secured Obligations or any part
thereof, without prejudice to the right of Beneficiary thereafter to enforce any
appropriate remedy against Grantor. Beneficiary shall have the right to pursue
all remedies afforded to a Beneficiary under applicable law or in equity or
otherwise, and shall have the benefit of all of the provisions of such
applicable law, including all amendments thereto which may become effective from
time to time after the date hereof.

(h) Sale of Personal Property. Beneficiary and/or Trustee, as required by
applicable law, shall have the discretionary right to cause some or all of the
Property, which constitutes personal property, to be sold or otherwise disposed
of in any combination and in any manner permitted by applicable law.

(i) For purposes of this power of sale, Beneficiary and/or Trustee, as required
by applicable law, may elect to treat as personal property any Property which is
intangible or which can be severed from the Premises or Improvements without
causing structural damage. If it chooses to do so, Beneficiary and/or Trustee,
as required by applicable law, may dispose of any personal property, in any
manner permitted by Article 9 of the UCC, including any public or private sale,
or in any manner permitted by any other applicable law.

(ii) In connection with any sale or other disposition of such Property, Grantor
agrees that the following procedures constitute a commercially reasonable sale:
Beneficiary shall mail written notice of the sale to Grantor not later than
thirty (30) days prior to such sale. Beneficiary will publish notice of the sale
in a local daily newspaper of general circulation. Upon receipt of any written
request, Beneficiary will make the Property available to any bona fide
prospective purchaser for inspection during reasonable business hours.
Notwithstanding, Beneficiary shall be under no obligation to consummate a sale
if, in its judgment, none of the offers received by it equals the fair value of
the Property offered for sale. The foregoing procedures do not constitute the
only procedures that may be commercially reasonable.

 

-26-



--------------------------------------------------------------------------------

(i) Single or Multiple Foreclosure Sales. If the Property consists of more than
one lot, parcel or item of property, Beneficiary and/or Trustee, as required by
applicable law, may:

(i) Designate the order in which the lots, parcels and/or items shall be sold or
disposed of or offered for sale or disposition; and

(ii) Elect to dispose of the lots, parcels and/or items through a single
consolidated sale or disposition to be held or made under or in connection with
judicial proceedings, or by virtue of a judgment and decree of foreclosure and
sale; or through two or more such sales or dispositions; or by nonjudicial
foreclosure; or in any other manner Beneficiary may deem to be in its best
interests (any such sale or disposition, a “Foreclosure Sale”; and any two or
more, “Foreclosure Sales”).

If Beneficiary chooses to have more than one Foreclosure Sale, Beneficiary at
its option may cause the Foreclosure Sales to be held simultaneously or
successively, on the same day, or on such different days and at such different
times and in such order as Beneficiary may deem to be in its best interests. No
Foreclosure Sale shall terminate or affect the liens of this Deed of Trust on
any part of the Property which has not been sold, until all of the Secured
Obligations have been paid in full.

6.4 Credit Bids. Pursuant to applicable law, at any Foreclosure Sale, any
person, including Grantor or Beneficiary, may bid for and acquire the Property
or any part of it to the extent permitted by then applicable law. Instead of
paying cash for such property, Beneficiary may settle for the purchase price by
crediting the sales price of the property against the following obligations:

(a) First, the portion of the Secured Obligations attributable to the expenses
of sale, costs of any action and any other sums for which Grantor is obligated
to pay or reimburse Beneficiary and Trustee under Section 5.9 of this Deed of
Trust; and

(b) Second, all other Secured Obligations in any order and proportions as
Beneficiary in its sole discretion may choose.

6.5 Application of Foreclosure Sale Proceeds. To the extent permitted by law,
Beneficiary shall apply the proceeds of any Foreclosure Sale in the following
manner:

(a) First, to pay the portion of the Secured Obligations attributable to the
expenses of sale, costs of any action and any other sums for which Grantor is
obligated to reimburse Beneficiary or Trustee under Section 5.9 of this Deed of
Trust;

(b) Second, to pay the portion of the Secured Obligations attributable to any
sums expended or advanced by Beneficiary under the terms of this Deed of Trust
which then remain unpaid;

(c) Third, to pay all other Secured Obligations in any order and proportions as
Beneficiary in its sole discretion may choose; and

 

-27-



--------------------------------------------------------------------------------

(d) Fourth, to remit the remainder, if any, to the person or persons entitled to
it.

6.6 Application of Rents and Other Sums. Beneficiary shall apply any and all
Rents collected by it, and any and all sums other than proceeds of a Foreclosure
Sale which Beneficiary may receive or collect under Section 6.3 of this Deed of
Trust, in the following manner:

(a) First, to pay the portion of the Secured Obligations attributable to the
costs and expenses of operation and collection that may be incurred by
Beneficiary or any receiver;

(b) Second, to pay all other Secured Obligations in any order and proportions as
Beneficiary in its sole discretion may choose; and

(c) Third, to remit the remainder, if any, to the person or persons entitled to
it.

Beneficiary shall have no liability for any funds which it does not actually
receive.

7. The Trustee.

7.1 Certain Rights. With the approval of Beneficiary, Trustee shall have the
right to take any and all of the following actions: (i) to select, employ and
consult with counsel (who may be, but need not be, counsel for Beneficiary) upon
any matters arising hereunder, including the preparation, execution and
interpretation of the Loan Documents, and shall be fully protected in relying as
to legal matters on the advice of counsel, (ii) to execute any of the trusts and
powers hereof and to perform any duty hereunder either directly or through his
or her agents or attorneys, (iii) to select and employ, in and about the
execution of his or her duties hereunder, suitable accountants, engineers and
other experts, agents and attorneys-in-fact, either corporate or individual, not
regularly in the employ of Trustee (and Trustee shall not be answerable for any
act, default, negligence, or misconduct of any such accountant, engineer or
other expert, agent or attorney-in-fact, if selected with reasonable care, or
for any error of judgment or act done by Trustee in good faith, or be otherwise
responsible or accountable under any circumstances whatsoever, except for
Trustee’s gross negligence or bad faith), and (iv) any and all other lawful
action that Beneficiary may instruct Trustee to take to protect or enforce
Beneficiary’s rights hereunder. Trustee shall not be personally liable in case
of entry by Trustee, or anyone entering by virtue of the powers herein granted
to Trustee, upon the Premises for debts contracted for or liability or damages
incurred in the management or operation of the Premises. Trustee shall have the
right to rely on any instrument, document, or signature authorizing or
supporting any action taken or proposed to be taken by Trustee hereunder,
believed by Trustee in good faith to be genuine. Trustee shall be entitled to
reimbursement for expenses incurred by Trustee in the performance of Trustee’s
duties hereunder and to reasonable compensation for such of Trustee’s services
hereunder as shall be rendered. Grantor will, from time to time, pay the
compensation due to Trustee hereunder and reimburse Trustee for, and save and
hold Trustee harmless against, any and all liability and expenses which may be
incurred by Trustee in the performance of Trustee’s duties.

 

-28-



--------------------------------------------------------------------------------

7.2 Retention of Money. All moneys received by Trustee shall, until used or
applied as herein provided, be held in trust for the purposes for which they
were received, and shall be segregated from any other moneys of Trustee.

7.3 Successor Trustees. Trustee may resign by the giving of notice of such
resignation in writing to Beneficiary. If Trustee shall die, resign or become
disqualified from acting in the execution of this trust, or if, for any reason,
Beneficiary, in Beneficiary’s sole discretion and with or without cause, shall
prefer to appoint a substitute trustee or multiple substitute trustees, or
successive substitute trustees or successive multiple substitute trustees, to
act instead of the aforenamed Trustee, Beneficiary shall have full power to
appoint a substitute trustee (or, if preferred, multiple substitute trustees) in
succession who shall succeed (and if multiple substitute trustees are appointed,
each of such multiple substitute trustees shall succeed) to all the estates,
rights, powers and duties of the aforenamed Trustee. Such appointment may be
executed by any authorized agent of Beneficiary, and if such Beneficiary be a
corporation and such appointment be executed on its behalf by any officer of
such corporation, such appointment shall be conclusively presumed to be executed
with authority and shall be valid and sufficient without proof of any action by
the board of directors or any superior officer of the corporation. Grantor
hereby ratifies and confirms any and all acts which the aforenamed Trustee, or
his or her successor or successors in this trust, shall do lawfully by virtue
hereof. If multiple substitute trustees are appointed, each of such multiple
substitute trustees shall be empowered and authorized to act alone without the
necessity of the joinder of the other multiple substitute trustees, whenever any
action or undertaking of such substitute trustees is requested or required under
or pursuant to this Deed of Trust or applicable law. Any prior election to act
jointly or severally shall not prevent either or both of such multiple
substitute Trustees from subsequently executing, jointly or severally, any or
all of the provisions hereof.

7.4 Perfection of Appointment. Should any deed, conveyance, or instrument of any
nature be required from Grantor by any Trustee or substitute Trustee to more
fully and certainly vest in and confirm to Trustee or substitute Trustee such
estates, rights, powers, and duties, then, upon request by Trustee or substitute
trustee, any and all such deeds, conveyances and instruments shall be made,
executed, acknowledged, and delivered and shall be caused to be recorded and/or
filed by Grantor.

7.5 Succession Instruments. Any substitute trustee appointed pursuant to any of
the provisions hereof shall, without any further act, deed or conveyance, become
vested with all the estates, properties, rights, powers, and trusts of its, his
or her predecessor in the rights hereunder with like effect as if originally
named as Trustee herein; but nevertheless, upon the written request of
Beneficiary or of the substitute trustee, the Trustee ceasing to act shall
execute and deliver any instrument transferring to such substitute trustee, upon
the trusts herein expressed, all the estates, properties, rights, powers, and
trusts of the Trustee so ceasing to act, and shall duly assign, transfer and
deliver any of the property and moneys held by such Trustee to the substitute
trustee so appointed in such Trustee’s place.

7.6 No Representation by Trustee or Beneficiary. By accepting or approving
anything required to be observed, performed, or fulfilled or to be given to
Trustee or Beneficiary pursuant to the Loan Documents, neither Trustee nor
Beneficiary shall be deemed to have warranted, consented to, or affirmed the
sufficiency, legality, effectiveness or legal effect of the same, or of any
term, provision, or condition thereof, and such acceptance or approval thereof
shall not be or constitute any warranty or affirmation with respect thereto by
Trustee or Beneficiary.

 

-29-



--------------------------------------------------------------------------------

8. Miscellaneous Provisions.

8.1 Additional Provisions. The Loan Documents fully state all of the terms and
conditions of the parties’ agreement regarding the matters mentioned in or
incidental to this Deed of Trust. The Loan Documents also grant further rights
to Beneficiary and contain further agreements and affirmative and negative
covenants by Grantor which apply to this Deed of Trust and to the Property.

8.2 No Waiver or Cure.

(a) Each waiver by Beneficiary must be in writing, and no waiver shall be
construed as a continuing waiver. No waiver shall be implied from any delay or
failure by Beneficiary to take action on account of any default of Grantor.
Consent by Beneficiary to any act or omission by Grantor shall not be construed
as a consent to any other or subsequent act or omission or to waive the
requirement for Beneficiary’s consent to be obtained in any future or other
instance.

(b) If any of the events described below occurs, that event alone shall not:
cure or waive any breach, Event of Default or notice of default under this Deed
of Trust or invalidate any act performed pursuant to any such default or notice;
or nullify the effect of any notice of default or sale (unless all Secured
Obligations then due have been paid and performed and all other defaults under
the Loan Documents have been cured); or impair the security of this Deed of
Trust; or prejudice Beneficiary or any receiver in the exercise of any right or
remedy afforded any of them under this Deed of Trust; or be construed as an
affirmation by Beneficiary of any tenancy, lease or option, or a subordination
of the lien of this Deed of Trust.

(i) Trustee or Beneficiary, its agent or a receiver takes possession of all or
any part of the Property in the manner provided in Subsection 6.3(c).

(ii) Beneficiary collects and applies Rents as permitted under Sections 2.3 and
6.6 of this Deed of Trust, either with or without taking possession of all or
any part of the Property.

(iii) Beneficiary or Trustee receives and applies to any Secured Obligation any
proceeds of any Property, including any proceeds of insurance policies,
condemnation awards, or other claims, property or rights assigned to Beneficiary
under Section 5.5 of this Deed of Trust.

(iv) Beneficiary makes a site visit, observes the Property and/or conducts tests
as permitted under Section 5.12 of this Deed of Trust.

 

-30-



--------------------------------------------------------------------------------

(v) Beneficiary or Trustee receives any sums under this Deed of Trust or any
proceeds of any collateral held for any of the Secured Obligations, and applies
them to one or more Secured Obligations.

(vi) Beneficiary, Trustee or any receiver invokes any right or remedy provided
under this Deed of Trust.

8.3 Powers of Beneficiary.

(a) If Beneficiary performs any act which it is empowered or authorized to
perform under this Deed of Trust, including any act permitted by Section 5.7 or
Subsection 6.3(d) of this Deed of Trust, that act alone shall not release or
change the personal liability of any person for the payment and performance of
the Secured Obligations then outstanding, or the lien of this Deed of Trust on
all or the remainder of the Property for full payment and performance of all
outstanding Secured Obligations. The liability of the original Grantor shall not
be released or changed if Beneficiary grants any successor in interest to
Grantor any extension of time for payment, or modification of the terms of
payment, of any Secured Obligation. Beneficiary shall not be required to comply
with any demand by the original Grantor that Beneficiary refuse to grant such an
extension or modification to, or commence proceedings against, any such
successor in interest.

(b) Following an Event of Default that remains uncured, Beneficiary may take any
of the actions permitted under Subsections 6.3(b) and/or 6.3(c) of this Deed of
Trust regardless of the adequacy of the security for the Secured Obligations, or
whether any or all of the Secured Obligations have been declared to be
immediately due and payable, or whether notice of default and election to sell
has been given under this Deed of Trust.

(c) From time to time, Beneficiary may apply to any court of competent
jurisdiction for aid and direction in executing and enforcing the rights and
remedies created under this Deed of Trust. Beneficiary may from time to time
obtain orders or decrees directing, confirming or approving acts in executing
and enforcing these rights and remedies.

8.4 Merger. The parties to this Deed of Trust intend that no merger shall occur
as a result of Beneficiary’s acquiring any other estate in or any other lien on
the Property unless Beneficiary consents to a merger in writing.

8.5 Joint and Several Liability. If Grantor consists of more than one person,
each shall be jointly and severally liable for the faithful performance of all
of Grantor’s obligations under this Deed of Trust.

8.6 Applicable Law. The creation, perfection and enforcement of the lien of this
Deed of Trust shall exclusively be governed by the law of the State in which the
property is located. Subject to the foregoing, in all other respects, this Deed
of Trust shall be exclusively governed by the substantive laws of the State of
Arizona. Grantor agrees that the following shall not apply to the extent
permitted by applicable law:

(a) the 90 day time limitation for bringing a deficiency action under Arizona
Revised Statutes §33-814(A) and (B); and

 

-31-



--------------------------------------------------------------------------------

(b) the right to a fair market value credit under Arizona Revised Statutes
§33-814(A).

8.7 Successors in Interest. The terms, covenants and conditions of this Deed of
Trust shall be binding upon and inure to the benefit of the heirs, successors
and assigns of the parties. However, this Section 8.7 does not waive the
provisions of Section 6.1 of this Deed of Trust.

8.8 Interpretation.

(a) Whenever the context requires, all words used in the singular will be
construed to have been used in the plural, and vice versa, and each gender will
include any other gender. The captions of the sections of this Deed of Trust are
for convenience only and do not define or limit any terms or provisions. The
word “include(s)” means “include(s), without limitation,” and the word
“including” means “including, but not limited to.”

(b) The word “obligations” is used in its broadest and most comprehensive sense,
and includes all primary, secondary, direct, indirect, fixed and contingent
obligations. It further includes all principal, interest, prepayment charges,
late charges, loan fees and any other fees and charges accruing or assessed at
any time, as well as all obligations to perform acts or satisfy conditions.

(c) No listing of specific instances, items or matters in any way limits the
scope or generality of any language of this Deed of Trust. The Exhibits to this
Deed of Trust are hereby incorporated in this Deed of Trust.

8.9 In-House Counsel Fees. Whenever Grantor is obligated to pay or reimburse
Beneficiary for any attorneys’ fees, those fees shall include the reasonable
allocated costs for services of in-house counsel.

8.10 Waiver of Statutory Rights. To the extent permitted by law, Grantor hereby
agrees that it shall not and will not apply for or avail itself of any
appraisement, valuation, stay, extension or exemption laws, or any so-called
“Moratorium Laws,” now existing or hereafter enacted, in order to prevent or
hinder the enforcement or foreclosure of this Deed of Trust, but hereby waives
the benefit of such laws to the extent permitted by law. Grantor for itself and
all who may claim through or under it waives any and all right to have the
property and estates comprising the Property marshalled upon any foreclosure of
the lien hereof and agrees that any court having jurisdiction to foreclose such
lien may order the Property sold as an entirety to the extent permitted by law.
Grantor hereby waives any and all rights of redemption from sale under any
judgment of foreclosure of this Deed of Trust on behalf of Grantor and on behalf
of each and every person acquiring any interest in or title to the Property of
any nature whatsoever, subsequent to the date of this Deed of Trust. The
foregoing waiver of right of redemption is made pursuant to the provisions of
applicable law. Grantor hereby waives any and all rights of fair market value
credit.

 

-32-



--------------------------------------------------------------------------------

8.11 Severability. If any provision of this Deed of Trust should be held
unenforceable or void, that provision shall be deemed severable from the
remaining provisions and shall in no way affect the validity of this Deed of
Trust except that if such provision relates to the payment of any monetary sum,
then Beneficiary may, at its option, declare all Secured Obligations immediately
due and payable.

8.12 Notices. Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing and
shall be deemed to have been properly given (a) if hand delivered, when
delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three Business Days after mailing (c) if by Federal
Express or other reliable overnight courier service, on the next Business Day
after delivered to such courier service or (d) if by telecopier on the day of
transmission so long as copy is sent on the same day by overnight courier as set
forth below:

 

Grantor:    TNP SRT Craig Promenade, LLC    1900 Main Street, Suite 700   
Irvine, CA 92614    Attention: James Wolford    Telephone    949.833.8252   
Facsimile     949.252.0212 With a copy to:    Gregory Kaplan, PLC    7 East
Second Street    Richmond, Virginia 23224    Joseph McQuade, Esq.   
Telephone    804.916.9027    Facsimile     804.916.9137 Trustee:    James M.
Sakrison, Esq.    Slutes, Sakrison & Rogers    4801 East Broadway Boulevard   
Tucson, Arizona 85711    Telephone    510.624.6691   
Facsimile:     510.791.9632 Beneficiary:    KeyBank National Association    225
Franklin Street, 18th Floor    Boston, MA 02110    Attention: Commercial Real
Estate Department    Telephone    617.385.6202    Facsimile     617.385.6293

 

-33-



--------------------------------------------------------------------------------

With a copy to:    Edwards Angell Palmer & Dodge LLP    2800 Financial Plaza   
Providence, RI 02903    Attention: Gail E. McCann, Esq.   
Telephone    401.276.6527    Facsimile     888.325.9041

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

Any notice or demand delivered to the person or entity named above to accept
notices and demands for Grantor shall constitute notice or demand duly delivered
to Grantor, even if delivery is refused.

8.13 Future Advances. The total amount of indebtedness secured hereby may
increase or decrease from time to time, but the total unpaid principal balance
of indebtedness secured hereby (including disbursements that Lenders and
Beneficiary may, but shall not be obligated to, make under this Deed of Trust,
the Loan Documents or any other document with respect thereto) at any one time
outstanding may be substantially less but the maximum principal amount to be
secured shall not exceed One Hundred Fifty Million Dollars ($150,000,000), plus
interest thereon at a variable rate, and any disbursements made for the
enforcement of this Deed of Trust and any remedies hereunder, payment of taxes,
special assessments, utilities or insurance on the Property, any other
protective advances made relating to the Property, and interest on such
disbursements and all disbursements by Lenders and Beneficiary pursuant to
applicable law (all such indebtedness being hereinafter referred to as the
maximum amount secured hereby). This Deed of Trust shall be valid and have
priority to the extent of the maximum amount secured hereby over all subsequent
liens and encumbrances, including statutory liens, excepting solely taxes and
assessments levied on the Property given priority by law.

8.14 Beneficiary’s Lien for Service Charge and Expenses. At all times,
regardless of whether any Loan proceeds have been disbursed, this Deed of Trust
secures (in addition to any Loan proceeds disbursed from time to time) the
payment of any and all loan commissions, service charges, liquidated damages,
expenses and advances due to or incurred by Beneficiary not to exceed the
maximum amount secured hereby. For purposes hereof, all obligations of Grantor
to Beneficiary under all Interest Rate Agreements and any indebtedness or
obligation contained therein or evidenced thereby shall be considered an
obligation of Grantor secured hereby.

8.15 WAIVER OF TRIAL BY JURY. GRANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS DEED OF TRUST, THE NOTE,
OR ANY OF THE OTHER LOAN DOCUMENTS, THE LOAN OR ANY OTHER STATEMENTS OR ACTIONS
OF GRANTOR OR BENEFICIARY. GRANTOR ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN
THE SIGNING OF THIS DEED OF TRUST AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS
DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. GRANTOR

 

-34-



--------------------------------------------------------------------------------

FURTHER ACKNOWLEDGES THAT (i) IT HAS READ AND UNDERSTANDS THE MEANING AND
RAMIFICATIONS OF THIS WAIVER, (ii) THIS WAIVER IS A MATERIAL INDUCEMENT FOR
BENEFICIARY TO MAKE THE LOAN, ENTER INTO THIS DEED OF TRUST AND EACH OF THE
OTHER LOAN DOCUMENTS, AND (iii) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF
SUCH OTHER LOAN DOCUMENTS AS IF FULLY INCORPORATED THEREIN.

8.16 Inconsistencies. In the event of any inconsistency between this Deed of
Trust and the Loan Agreement, the terms hereof shall be controlling as necessary
to create, preserve and/or maintain a valid security interest upon the Property,
otherwise the provisions of the Loan Agreement shall be controlling.

8.17 UCC Financing Statements. Grantor hereby authorizes Beneficiary to file UCC
financing statements to perfect Beneficiary’s security interest in any part of
the Property. In addition, Grantor agrees to sign any and all other documents
that Beneficiary deems necessary in its sole discretion to perfect, protect, and
continue Beneficiary’s lien and security interest in the Property.

8.18 Power of Attorney. All grants of powers of attorney are powers coupled with
an interest within the meaning of Arizona Revised Statutes §14-5501(E) and are
irrevocable for so long as the Property continues to secure the Secured
Obligations.

8.19 Certain Matters Relating to Property Located in the State of Arizona. With
respect to the Property which is located in the State of Arizona,
notwithstanding anything contained herein to the contrary:

(a) Grantor (which shall also constitute a “trustor” within the meaning of
A.R.S. Sections 33-801 et seq. and a mortgagor within the meaning of A.R.S.
Sections 33-701 et seq.) shall not consent to, or vote in favor of, the
inclusion of all or any part of the Premises in any community facilities
district formed under A.R.S. Section 48-701 et seq. or any other improvement,
assessment or similar district without Beneficiary’s prior written consent.

(b) GRANTOR EXPRESSLY AGREES THAT THE INDEMNIFICATION PROVISIONS OF THIS DEED OF
TRUST REQUIRE AN INDEMNIFICATION OF BENEFICIARY BY GRANTOR FROM CLAIMS OR LOSSES
ARISING AS A RESULT OF BENEFICIARY’S OWN NEGLIGENCE OR STRICT LIABILITY.

(c) Upon Beneficiary’s written request, and upon surrender of this Deed of Trust
or certified copy thereof and any note, instrument or instruments setting forth
all obligations secured hereby to Trustee for cancellation, Trustee shall
release, without warranty, this Deed of Trust and the lien hereof by proper
instrument executed in recordable form. The recitals of any matters or facts in
any reconveyance executed hereunder shall be conclusive proof of the
truthfulness thereof. To the extent permitted by law, the reconveyance may
describe any grantee named therein as “the person or persons legally entitled
thereto”. Neither Beneficiary nor Trustee shall have any duty to determine the
rights of persons claiming to be rightful grantees under any such

 

-35-



--------------------------------------------------------------------------------

reconveyance. When the Property has been fully reconveyed, the last such
reconveyance shall operate as a reassignment of all future rents, issues and
profits of the Property to person or persons legally entitled thereto.

(d) Upon and after any Event of Default, Beneficiary may pursue a trustee’s sale
by delivery to Trustee of written declaration of default and demand for sale and
of written notice of default and of election to cause to be sold said property,
which notice Trustee shall cause to be duly filed for record. After the lapse of
such time as may then be required by law following the recordation of said
notice of default and notice of sale having been given as then required by law,
Trustee, without demand on Grantor, shall sell the Property on the date and at
the time and place fixed by it in said notice of sale, either as a whole or in
separate parcels or lots, and in such order as it may determine, at public
auction to the highest bidder, the purchase price payable in lawful money of the
United States of America at time of sale. Trustee may postpone sale of all or
any portion of the Property by public announcement of such time and place of
sale and from time to time thereafter, in accordance with the provisions of
Arizona Revised Statutes Section 33-810, and Trustee may postpone such sale by
public announcement at the time fixed by the preceding postponement. Upon the
completion of any sale or sales made by Trustee under or by virtue of this
Section 8.19(d), Trustee, or an officer of any court empowered to do so, shall
execute and deliver to the accepted purchaser or purchasers a good and
sufficient instrument, or good and sufficient instruments, conveying, assigning
and transferring the property so sold to the purchaser or purchasers in fee
simple but without any covenant or warranty, express or implied. The recitals in
the deed of any matters or facts shall be conclusive proof of the truthfulness
thereof. Grantor, if so requested by Beneficiary, shall ratify and confirm any
such sale or sales by executing and delivering to Beneficiary or to such
purchaser or purchasers all such instruments as may be advisable, in the
judgment of Beneficiary, for the purpose, and as may be designated in such
request. Any such sale or sales made under or by virtue of this Section 8.19(d)
whether made under the power of sale herein granted or under or by virtue of
judicial proceedings or of a judgment or decree of foreclosure and sale, shall
operate to divest all estate, right, title, interest, claim and demand
whatsoever, whether at law or in equity, of Grantor in and to the Property and
rights so sold, and shall be a perpetual bar both at law and in equity against
Grantor and against any and all persons claiming or who may claim the same, or
any part thereof from, through or under Grantor. A sale pursuant to this
Section 8.19(d) shall constitute a Foreclosure Sale for purposes of this Deed of
Trust.

(e) Beneficiary shall have, in addition to all other rights and remedies
provided herein and at law or in equity, the rights and remedies afforded by
Arizona Revised Statutes Section 33-702. In the event Grantor fails or refuses
to surrender possession of the Property after any trustee’s sale, Grantor shall
be deemed a tenant at sufferance, subject to eviction by means of forcible entry
and detainer proceedings. This remedy is not exclusive or in derogation of any
other right or remedy available to Beneficiary.

(f) When the Secured Obligations or any part thereof shall become due, whether
by acceleration or otherwise, Beneficiary may, either with or without entry or
taking possession as herein provided or otherwise, proceed by suit or suits at
law or in

 

-36-



--------------------------------------------------------------------------------

equity or by any other appropriate proceeding or remedy to: (a) enforce payment
of the Secured Obligations or the performance of any term, covenant, condition
or agreement of Grantor under any of the Loan Documents; (b) foreclose the lien
hereof as a mortgage for the Secured Obligations or part thereof in accordance
with Arizona Revised Statutes Section 33-807(B) and sell the Property as an
entirety or otherwise, as Beneficiary may determine; and/or (c) pursue any other
right or remedy available to it under or by the law and decisions of the State
of Arizona. Notwithstanding any statute or rule of law to the contrary, the
failure to join any tenant or tenants of the Property as party defendant or
defendants in any foreclosure action or the failure of any such order or
judgment to foreclose their rights shall not be asserted by Grantor as a defense
in any civil action instituted to collect (a) the Secured Obligations, or any
part thereof or (b) any deficiency remaining unpaid after foreclosure and sale
of the Property.

(g) Time is of the essence of this Deed of Trust and the performance of each of
the covenants and agreements contained herein.

(h) Notwithstanding any provision hereof to the contrary, the parties intend
that this document constitute security for the payment and performance of the
Secured Obligations as provided elsewhere herein, and shall be a “deed of trust”
as defined in A.R.S. § 33-801. If despite that intention a court of competent
jurisdiction shall determine that this document does not qualify as a “trust
deed” or “deed of trust” within the meaning and purview of Chapter 6.1, Title
33, Arizona Revised Statutes, then this instrument shall be deemed a realty
mortgage under A.R.S. § 33-702, and shall be enforceable as such, the Grantor
shall be deemed a “mortgagor,” the Beneficiary shall be deemed a “mortgagee,”
the Trustee shall have no capacity but shall be disregarded and all references
to the “Trustee” herein shall be deemed to refer to the “mortgagee” to the
extent not inconsistent with interpreting this instrument as though it were a
realty mortgage. As a realty mortgage, Grantor as mortgagor shall be deemed to
have conveyed the Property to the Beneficiary as mortgagee, such conveyance as a
security to be void upon condition that Grantor pay and perform all the Secured
Obligations.

(i) Without limitation of the foregoing, all interest and other charges, fees,
goods, things in action or any other sums, things of value and reimbursable
costs that Grantor is or may become obligated to pay or reimburse in connection
with the Secured Obligations, and which may be deemed to constitute “interest”
within the meaning of Arizona Revised Statutes Sections 44-1201 et seq., shall
be deemed to constitute items of interest in addition to the rate(s) of interest
specified herein, which Grantor hereby contracts to pay.

(j) Any Grantor that has signed this Deed of Trust as a surety or accommodation
party or that has subjected its property to this Deed of Trust to secure the
debt of another expressly waives the benefits of Arizona Revised Statute
Sections 12-1641, 12-1642 and 44-142 and Ariz. R. Civ. P. 17(f) or such similar
provisions as may be enacted or adopted hereafter.

 

-37-



--------------------------------------------------------------------------------

(Signature on next page)

 

-38-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has executed this Deed of Trust as an instrument
under seal as of the date first above written.

 

   Grantor:    TNP SRT NORTHGATE PLAZA TUCSON, LLC, a Delaware limited liability
company    By:    TNP SRT Secured Holdings, LLC, a Delaware limited liability
company, its Sole Member       By:    TNP Strategic Retail Operating
Partnership, LP, a Delaware limited partnership, its Sole Member          By:   
TNP Strategic Retail Trust, Inc., a Maryland corporation, its General Partner   
         By:   

/s/ James Wolford

/s/ Bhriza Camacho

            Name:   

James Wolford

WITNESS             Title:   

Chief Financial Officer

ACKNOWLEDGEMENT

STATE OF CALIFORNIA

COUNTY OF ORANGE

On May 17, 2011, before me, Bhriza Camacho, the undersigned, a Notary Public in
and for said State, personally appeared James Wolford who proved to me on the
basis of satisfactory evidence to be the person whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature   

/s/ Bhriza Camacho

      Name:    Bhriza Camacho          (typed or printed)            (Seal)   



--------------------------------------------------------------------------------

Schedule 1

Defined Terms

“Debtor Relief Laws” means collectively, Title 11 of the United States Code as
now or hereafter in effect or any other federal, state or local law, domestic or
foreign, as now or hereafter in effect relating to bankruptcy, insolvency,
liquidation, receivership, reorganization, arrangement, composition, extension
or adjustment of debts, or similar laws affecting the rights of creditors.

“East Grant Street Taking” means a proposed taking of a portion of the Premises
for a potential expansion of East Grant Street, which, if exercised, is
currently scheduled to occur in 2019, provided, however, that the East Grant
Street Taking shall not (i) have a material impact on the Borrower’s use of the
Premises (including any required parking) (ii) have a negative material impact
on the value of the Premises; or (iii) affect a material portion of the
Premises.

“Governmental Authority” means any federal, state, county or municipal
government, or political subdivision thereof, any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality, or public body, or any court, administrative tribunal, or
public utility.

“Hazardous Material” means and includes gasoline, petroleum, asbestos containing
materials, explosives, radioactive materials or any hazardous or toxic material,
substance or waste which is defined by those or similar terms or is regulated as
such under any Law of any Governmental Authority having jurisdiction over the
Property or any portion thereof or its use, including: (i) any “hazardous
substance” defined as such in (or for purposes of) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C.A. § 9601(14)
as may be amended from time to time, or any so-called “superfund” or “superlien”
Law, including the judicial interpretation thereof; (ii) any “pollutant or
contaminant” as defined in 42 U.S.C.A. § 9601(33); (iii) any material now
defined as “hazardous waste” pursuant to 40 C.F.R. Part 260; (iv) any petroleum,
including crude oil or any fraction thereof; (v) natural gas, natural gas
liquids, liquefied natural gas, or synthetic gas usable for fuel; (vi) any
“hazardous chemical” as defined pursuant to 29 C.F.R. Part 1910; and (vii) any
other toxic substance or contaminant that is subject to any other Law or other
past or present requirement of any Governmental Authority.

“Interest Rate Agreement” shall mean an interest rate hedging program through
the purchase by Original Borrower or another Borrower from Beneficiary of an
interest rate swap, cap, or such other interest rate protection product with
respect to the Note.

“Laws” means, collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial and administrative
decrees and opinions or precedential authority in the applicable jurisdiction.
Any reference above to a Law, includes the same as it may be amended from time
to time, including the judicial interpretation thereof.

“Legal Requirement” means any Law, agreement, covenant, restriction, easement or
condition (including, without limitation of the foregoing, any condition or
requirement imposed by any insurance or surety company), as any of the same now
exists or may be changed or amended or come into effect in the future.



--------------------------------------------------------------------------------

“Permitted Encumbrances” means those matters listed on Exhibit B attached hereto
and made a part hereof.

“Transfer” means any sale, transfer, lease (other than a Lease approved or
deemed approved by Agent), conveyance, alienation, pledge, assignment, mortgage,
encumbrance hypothecation or other disposition of (a) all or any portion of the
Property or any portion of any other security for the Secured Obligations,
(b) all or any portion of the Borrower’s right, title and interest (legal or
equitable) in and to the Property or any portion of any other security for the
Secured Obligations other than Permitted Encumbrances, or (c) any interest in
any Borrower or any interest in any entity which directly or indirectly holds an
interest in, or directly or indirectly controls, any Borrower.

“UCC” means the Uniform Commercial Code, as adopted in the State of Arizona, as
it may be amended from time to time.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF PIMA, STATE OF
ARIZONA, AND IS DESCRIBED AS FOLLOWS:

A part of the Southwest quarter of the Southwest quarter of the Southwest
quarter of Section 34, Township 13 South, Range 14 East, Gila and Salt River
Meridian, Pima County, Arizona, more particularly described as follows:

COMMENCING at the Southwest corner of said Section 34 being monumented by a
brass cap in casting;

THENCE North 00 degrees 28 minutes 39 seconds West, along the West line of said
Section 34, a distance of 60.00 feet;

THENCE North 89 degrees 53 minutes 28 seconds East, parallel to the South line
of said Section 34, a distance of 60.00 feet to the POINT OF BEGINNING,
monumented by a  1/2 inch rebar tagged “LS 4399”;

THENCE North 00 degrees 28 minutes 39 seconds West, parallel to the West line of
said Section 34, a distance of 15.00 feet to a point, monumented by a  1/2 inch
rebar tagged “LS 4399”;

THENCE North 04 degrees 05 minutes 42 seconds East, a distance of 125.43 feet to
a chiseled “X”;

THENCE North 00 degrees 28 minutes 39 seconds West, parallel to the West line of
said Section 34, a distance of 124.78 feet;

THENCE North 45 degrees 28 minutes 39 seconds West, a distance of 14.14 feet to
a  1/2 inch rebar tagged “LS 4399”;

THENCE North 00 degrees 28 minutes 39 seconds West, parallel to and distant
60.00 feet Easterly of the West line of said Section 34, a distance of 305.16
feet to a concrete nail tagged “LS 19324” , being 20.00 feet Southerly of the
North line of the Southwest quarter of the Southwest quarter of the Southwest
quarter of said Section 34;

THENCE North 89 degrees 52 minutes 03 seconds East, parallel to the North line
of the Southwest quarter of the Southwest quarter of the Southwest quarter of
said Section 34, a distance of 555.33 feet to the beginning of a horizontal
curve concave Southwesterly and a  1/2 inch rebar tagged “LS 4399”;



--------------------------------------------------------------------------------

THENCE Southerly along said curve, an arc distance of 39.11 feet, said curve
having a central angle of 89 degrees 37 minutes 25 seconds, and a radius of
25.00 feet, to a  1/2 inch rebar tagged “LS 4399”;

THENCE South 00 degrees 30 minutes 32 seconds East, a distance of 385.24 feet to
a  1/2 inch rebar tagged “LS 4399”;

THENCE South 89 degrees 43 minutes 18 seconds East, a distance of 19.91 feet to
a  1/2 inch rebar tagged “LS 4399”;

THENCE South 00 degrees 28 minutes 56 seconds East, a distance of 180.00 feet to
a  1/2 inch rebar tagged “CE 1322” on the North right-of-way line of Grant Road;

THENCE South 89 degrees 53 minutes 28 seconds West, parallel to and distant
50.00 feet Northerly of the South line of said Section 34, a distance of 200.06
feet to a  1/2 inch rebar tagged “CE 1322”;

THENCE North 00 degrees 16 minutes 48 seconds West, a distance of 10.00 feet;

THENCE South 89 degrees 53 minutes 28 seconds West, parallel to and distant
60.00 feet Northerly of the South line of said Section 34, a distance of 400.29
feet to the POINT OF BEGINNING.

EXCEPT the certain above-ground improvements, buildings and/or structures
conveyed in Deed recorded June 25, 2004 in Docket 12331 at page 1264

 

-2-



--------------------------------------------------------------------------------

Exhibit B

Permitted Encumbrances

Those encumbrances listed in the title insurance policy for the Premises being
issued as of even date by First American Title Insurance Company for the benefit
of the Beneficiary.